- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Paranaense de Energia - Copel CNPJ/MF 76.483.817/0001-20 State Taxpayer Number 10146326-50 Public Company - CVM 1431-1 www.copel.com copel@copel.com Rua Coronel Dulcídio, 800, Batel - Curitiba - PR CEP 80420-170 QUARTERLY INFORMATION ITR September 2010 TABLE OF CONTENTS FINANCIAL STATEMENTS 3 Balance Sheets 3 Statement of Operations 5 Statements of Operations  Third Quarter Variations 6 Statement of Changes in Shareholders Equity 7 Statement of Cash Flows 8 NOTES TO THE QUARTERLY INFORMATION 10 1 Operations 10 2 Presentation of the Quarterly Information 11 3 Changes in the Brazilian Accounting Practices 12 4 Cash and Cash Equivalents 13 5 Customers and Distributors 14 6 Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná 15 7 Taxes and Social Contribution 17 8 Deferred Regulatory Assets - CVA 23 9 Bonds and Securities 25 10 Collaterals and Escrow Accounts 25 11 Other Receivables 26 12 Inventories 27 13 Judicial Deposits 27 14 Receivables from Related Parties 28 15 Investments 29 16 Property, Plant, and Equipment 35 17 Intangible assets 41 18 Loans and Financing 43 19 Debentures 50 20 Suppliers 52 21 Payroll, Social Charges, and Labor Accruals 54 22 Post-Employment Benefits 54 23 Regulatory Charges 56 24 Research and Development and Energy Efficiency 56 25 Other Accounts Payable 57 26 Contingencies and Reserves for Litigation 58 27 Non-Controlling Shareholding Interests 60 28 Stock Capital 60 29 Gross Revenues from Sales and/or Services 62 30 Deductions from Gross Revenues 63 31 Operating Costs and Expenses 63 32 Interest Income (Expenses), Net 69 33 Spot Market (CCEE) 69 34 Financial Instruments 70 35 Related-Party Transactions 76 36 Financial Statements by Wholly-Owned Subsidiaries 80 37 Statement of Operations Broken Down by Company 82 38 Statement of Added Value 83 39 Subsequent Event 85 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER 86 1 Distribution 86 2 Management 89 3 Stock Market 89 4 Rates 90 5 Economic and Financial Performance 91 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY 95 COMPOSITION OF THE GROUPS IN CHARGE OF CORPORATE GOVERNANCE 97 INDEPENDENT AUDITOR REPORT ON THE REVIEW OF THE QUARTERLY INFORMATION 98 FINANCIAL STATEMENTS Balance Sheets as of September 30 and June 30, 2010 (In thousands of reais ) CODE DESCRIPTION N. no. Parent Company Consolidated 30/09/2010 30/06/2010 30/09/2010 30/06/2010 1 TOTAL ASSETS 10,585,733 10,397,717 14,658,868 14,063,158 CURRENT ASSETS 879,496 926,854 3,936,871 3,516,167 Cash and Cash Equivalents 4 29,520 121,078 1,867,236 1,476,519 Receivables 849,976 805,776 1,974,356 1,941,715 Customers - - 1,170,799 1,113,049 Customers and distributors, net 5 - - 1,135,078 1,074,102 Telecommunications services, net - - 14,240 16,856 Distribution of piped gas - - 21,481 22,091 Other Receivables 849,976 805,776 803,557 828,666 Dividends receivable 14 735,281 688,693 3,728 3,712 Service in progress 10 - 107,989 95,718 CRC transferred to State Government 6 - - 55,163 52,595 Income tax and social contribution paid in advance 7.a 111,594 112,096 182,853 198,233 Deferred income tax and social contribution 7.b 2,906 4,816 77,802 85,453 Other taxes 7.c - - 32,577 33,426 Deferred regulatory assets - CVA 8 - - 142,623 182,372 Other regulatory assets - - 3,640 - Bonds and securities 9 1 1 10,921 5,490 Collaterals and escrow accounts 10 171 167 118,848 116,109 Other receivables 11 13 3 67,413 55,558 Inventories 12 - - 95,279 97,933 NONCURRENT ASSETS 9,706,237 9,470,863 10,721,997 10,546,991 Long-Term Receivables 1,316,274 1,297,162 2,249,242 2,172,885 Sundry Receivables 266,524 266,731 2,249,242 2,172,885 Customers and distributors 5 - - 48,886 50,387 CRC transferred to State Government 6 - - 1,259,477 1,243,643 Deferred income tax and social contribution 7.b 66,750 66,668 398,768 389,739 Other taxes 7.c - - 84,112 86,872 Deferred regulatory assets - CVA 8 - - 17,532 26,110 Bonds and securities 9 - - 104,452 41,858 Collaterals and escrow accounts 10 - - 27,216 28,940 Judicial deposits 13 198,016 198,305 290,638 285,792 Other receivables 11 1,758 1,758 18,161 19,544 Receivables from Related Parties 14 1,049,750 1,030,431 - - From subsidiaries 1,049,750 1,030,431 - - Permanent Assets 8,389,963 8,173,701 8,472,755 8,374,106 Investments 15 8,370,731 8,154,280 446,960 439,522 Equity in investees 110,753 107,590 426,552 419,116 Equity in subsidiaries 8,246,355 8,033,067 - - Other investments 13,623 13,623 20,408 20,406 Property, Plant, and Equipment 16 - - 7,829,481 7,752,832 Intangible Assets 17 19,232 19,421 196,314 181,752 The accompanying notes are an integral part of these quarterly financial statements. 3 Balance Sheets as of September 30 and June 30, 2010 (In thousands of reais ) CODE DESCRIPTION N. no. Parent Company Consolidated 30/09/2010 30/06/2010 30/09/2010 30/06/2010 2 TOTAL LIABILITIES 10,585,733 10,397,717 14,658,868 14,063,158 CURRENT LIABILITIES 657,735 98,989 2,313,537 1,706,597 Loans and financing 18 9,688 16,509 74,071 88,446 Debentures 19 605,020 18,699 605,020 18,699 Suppliers 20 427 679 559,393 545,305 Income tax and social contribution 7.a - - 139,471 122,569 Deferred income tax and social contribution 7.b - - 48,648 62,006 Other taxes 7.c 42,001 55,996 250,821 241,304 Dividends payable 368 5,469 1,646 7,665 Payroll, social charges, and labor accruals 21 172 174 179,429 154,718 Other 59 1,463 455,038 465,885 Post-employment benefits 22 59 63 23,387 23,807 Deferred regulatory liabilities - CVA 8 - - 107,943 121,745 Other regulatory liabilities - - 31,372 41,402 Regulatory charges 23 - - 58,346 49,978 R & D and Energy Efficiency 24 - - 113,157 114,633 Other accounts payable 25 - 1,400 120,833 114,320 NONCURRENT LIABILITIES 507,060 1,109,013 2,589,936 2,844,836 Noncurrent liabilities 507,060 1,109,013 2,589,936 2,844,836 Loans and financing 18 384,266 387,728 1,165,378 829,980 Debentures 19 - 600,000 - 600,000 Contingencies and reserve for litigation 26 35,652 35,598 496,201 491,171 Other 87,142 85,687 928,357 923,685 Suppliers 20 - - 152,990 160,477 Deferred income tax and social contribution 7.b - - 14,041 17,127 Other taxes 7.c 87,142 85,687 138,733 136,547 Post-employment benefits 22 - - 360,556 357,370 Deferred regulatory liabilities - CVA 8 - - 49,903 59,784 Other regulatory liabilities - - 1,925 - R & D and Energy Efficiency 24 - - 132,159 114,343 Deferred revenues - - 74,994 74,994 Other payables 25 - - 3,056 3,043 NON-CONTROLLING SHAREHOLDERS' INTERESTS 27 - - 334,457 322,010 SHAREHOLDERS' EQUITY 9,420,938 9,189,715 9,420,938 9,189,715 Paid-in stock capital 28 6,910,000 6,910,000 6,910,000 6,910,000 Profit Reserves 1,920,061 1,920,061 1,920,061 1,920,061 Legal reserves 428,912 428,912 428,912 428,912 Retained earnings 1,491,149 1,491,149 1,491,149 1,491,149 Accrued Earnings 590,877 359,654 590,877 359,654 The accompanying notes are an integral part of these quarterly financial statements. 4 Statement of Operations as of September 30, 2010 and September 30, 2009 (In thousands of reais , except net income per share) CODE DESCRIPTION N. no. Parent Company Consolidated 30/09/2010 30/09/2009 30/09/2010 30/09/2009 3 STATEMENT OF OPERATIONS GROSS REVENUES FROM SALES AND/OR SERVICES 29 - - 7,217,360 6,442,727 Electricity sales to final customers - - 2,643,495 2,366,718 Electricity sales to distributors - - 1,090,691 1,004,022 Use of the power grid - - 3,060,999 2,683,036 Telecommunications revenues - - 94,553 76,096 Distribution of piped gas - - 226,815 195,386 Other operating revenues - - 100,807 117,469 DEDUCTIONS FROM GROSS REVENUES 30 - - NET REVENUES FROM SALES AND/OR SERVICES - - 4,549,435 4,131,760 COST OF SALES AND/OR SERVICES 31 - - Energy purchased for resale - - Charges for the use of the power grid - - Personnel and management - - Pension and healthcare plans - - 10,802 Materials and supplies - - Raw materials and supplies for electricity generation - - Natural gas and supplies for the gas business - - Third-party services - - Depreciation and amortization - - Other costs - - GROSS OPERATING INCOME - - 1,209,110 1,464,792 OTHER INCOME (EXPENSES) 680,684 877,756 Sales expenses 31 - - General and administrative expenses 31 Interest income (expenses) 32 6,167 187,871 108,097 Interest income 92,160 96,476 371,711 267,586 Interest expenses Other Operating Expenses 31 3,468 Other revenues (expenses), net 3,468 Equity in results of investees 15 699,778 888,792 65,529 27,245 OPERATING INCOME (LOSSES) 680,684 877,756 993,929 1,211,040 INCOME (LOSSES) BEFORE TAXES/EQ. INVESTMENTS 680,684 877,756 993,929 1,211,040 PROVISION FOR INCOME TAX AND SOCIAL CONT. 7.d DEFERRED INCOME TAX 7.d 1,510 139,479 NON-CONTROLLING SHAREHOLDERS' INTERESTS 27 - - NET INCOME FOR THE PERIOD 675,877 846,433 675,877 846,433 NET INCOME PER SHARE - in reais 2.4698 3.0931 The accompanying notes are an integral part of these quarterly financial statements. 5 Statements of Operations  Third Quarter Variations For the quarters ended on September 30, 2010 and 2009 (In thousands of reais ) CODE DESCRIPTION Consolidated 01/07/2010 01/01/2010 01/07/2009 01/01/2009 to 30/09/2010 to 30/09/2010 to 30/09/2009 to 30/09/2009 3 STATEMENT OF OPERATIONS GROSS REVENUES FROM SALES AND/OR SERVICES 2,587,903 7,217,360 2,225,315 6,442,727 Electricity sales to final customers 884,739 2,643,495 840,787 2,366,718 Electricity sales to distributors 345,611 1,090,691 350,298 1,004,022 Use of the power grid 1,201,720 3,060,999 912,593 2,683,036 Telecommunications revenues 33,619 94,553 26,885 76,096 Distribution of piped gas 78,359 226,815 66,428 195,386 Other operating revenues 43,855 100,807 28,324 117,469 DEDUCTIONS FROM GROSS REVENUES NET REVENUES FROM SALES AND/OR SERVICES 1,610,384 4,549,435 1,418,270 4,131,760 COST OF SALES AND/OR SERVICES Energy purchased for resale Charges for the use of the power grid Personnel and management Pension and healthcare plans 3,464 10,802 Materials and supplies Raw materials and supplies for electricity generation Natural gas and supplies for the gas business Third-party services Depreciation and amortization Other costs GROSS OPERATING INCOME 547,289 1,209,110 456,177 1,464,792 OTHER INCOME (EXPENSES) Sales expenses General and administrative expenses Interest income (expenses) 48,041 187,871 13,936 108,097 Interest income 131,458 371,711 79,270 267,586 Interest expenses Other Operating Expenses Other revenues (expenses), net Equity in results of investees 9,776 65,529 5,764 27,245 OPERATING INCOME (LOSSES) 444,558 993,929 349,662 1,211,040 INCOME (LOSSES) BEFORE TAXES/EQ. INVESTMENTS 444,558 993,929 349,662 1,211,040 PROVISION FOR INCOME TAX AND SOCIAL CONT. DEFERRED INCOME TAX 17,373 139,479 3,229 NON-CONTROLLING SHAREHOLDERS' INTERESTS NET INCOME FOR THE PERIOD 316,223 675,877 284,369 846,433 The accompanying notes are an integral part of these quarterly financial statements. 6 Statement of Changes in Shareholders Equity as of September 30, 2010 (In thousands of reais ) Stock Capital Legal Retained Accrued capital reserves reserve earnings earnings Total Balance as of June 30, 2010 6,910,000 - 428,912 1,491,149 359,654 9,189,715 Net income for the quarter - 316,223 316,223 Allocation proposed to the GSM: Interest on capital - Balance as of September 30, 2010 6,910,000 - 428,912 1,491,149 590,877 9,420,938 Stock Capital Legal Retained Accrued capital reserves reserve earnings earnings Total Balance as of December 31, 2009 4,460,000 838,340 428,912 3,102,809 - 8,830,061 Net income for the quarter - 675,877 675,877 Stock capital increase 2,450,000 - - - Allocation proposed to the GSM: Interest on capital - Balance as of September 30, 2010 6,910,000 - 428,912 1,491,149 590,877 9,420,938 The accompanying notes are an integral part of these quarterly financial statements. 7 Statement of Cash Flows for the periods ended on September 30, 2010 and 2009 (In thousands of reais ) Note Parent Company Consolidated 2010 2009 2010 2009 Cash flows from operating activities Net income for the period 675,877 846,433 675,877 846,433 Adjustments for the reconciliation of net income with the generation of cash by operating activities: Allowance for doubtful accounts 31.f - - 20,716 11,915 Depreciation 16 - - 298,667 287,591 Amortization of intangible assets - concession and authorization 17 566 566 2,872 2,872 Amortization of intangible assets - other 17 - - 2,243 2,517 Unrealized monetary and exchange variations, net 8,241 12,785 52,522 Result of equity in subsidiaries and investees 15 Deferred income tax and social contribution 7,557 54,646 Variations in regulatory assets and liabilities (CVA), net 8 - - 272,310 Variations in other regulatory assets and liabilities, net - - 38,719 Reserve (reversal) for litigation 26 15,250 65,596 53,449 Provision (reversal) for post-employment benefits 22 - - 20,868 Provision for R&D and energy efficiency 24 - - 26,989 19,289 Write-off of investments 15 6 - 6 - Write-off of property, plant, and equipment, net 16 - - 17,606 14,552 Write-off of intangible assets, net 17 - - 39 431 Noncontrolling shareholders' interests - - 28,198 18,607 Decrease (increase) in assets Customers and distributors - - Telecommunications services - - Distribution of piped gas - - 4,686 Interest on shareholders' equity and dividends received from investees 90,898 721,347 15,670 13,065 Construction in progress - CRC transferred to State Government 6 - - 96,821 98,226 Recoverable taxes 4,322 103,671 Inventories - - Judicial deposits 694 28,357 Other receivables 1,374 Increase (decrease) in liabilities Loans and financing - interest paid 18 Debentures - interest paid 19 Reserve for litigation 26 - Suppliers 23 Taxes and social contribution 20,414 44,118 Payroll and labor accruals 25,018 Post-employment benefits 14 Regulatory charges - - 28,823 1,217 Research and development and energy efficiency - - Other accounts payable 1 954 19,557 Noncontrolling shareholders' interests - - Net cash provided (used) by operating activities 584,964 760,510 868,015 8 Statement of Cash Flows for the periods ended on September 30, 2010 and 2009 (In thousands of reais ) (continued) Note Parent Company Consolidated 2010 2009 2010 2009 Cash flows from investing activities Bonds and securities 78,958 - 7,378 Collaterals and escrow accounts - 501 3,261 Additions to investments 15 Additions to property, plant, and equipment 16 - - Additions to intangible assets 17 - - Customer contributions 16 - - 45,446 47,076 Proceeds from sale of property, plant, and equipment 16 - - 548 2,516 Net cash used by investing activities Cash flows from financing activities Paid-in stock capital in subsidiaries by non controlling shareholders 27 - - 54,000 - Loans and financing from third parties 18 - - 430,059 141,811 Payment of the principal amount of loans and financing 18 - - Payment of the principal amount of debentures 19 - Dividends and interest on capital paid Net cash generated (used) by financing activities 95,513 Increase (decrease) in cash and cash equivalents 203,164 171,084 Cash and cash equivalents at the beginning of the period 4 479,044 318,455 1,696,152 1,813,576 Cash and cash equivalents at the end of the period 4 29,520 521,619 1,867,236 1,713,933 Variation in cash and cash equivalents 203,164 171,084 The accompanying notes are an integral part of these financial statements Supplemental cash flow information Income tax and social contribution paid on net income - 5,422 350,507 305,977 9 NOTES TO THE QUARTERLY INFORMATION as of September 30, 2010 (in thousands of reais , except where otherwise indicated) 1 Operations Companhia Paranaense de Energia-COPEL (COPEL, the Company or the Parent Company) is a public company with shares traded on Corporate Governance Level 1 of the Special Listings of the São Paulo Stock, Commodities, and Futures Exchange (BM&FBOVESPA S.A.) and on stock exchanges in the United States of America and Spain. Copel is a mixed capital company, controlled by the Government of the State of Paraná, engaged, through its subsidiaries, in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but particularly electric energy. These activities are regulated by the National ElectricEnergy Agency - ANEEL, which reports to the Ministry of Mines and Energy - MME. Additionally, COPEL takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water supply and sanitation. COPELs wholly-owned subsidiaries are: Copel Geração e Transmissão S.A., Copel Distribuição S.A., and Copel Telecomunicações S.A. COPEL Geração e Transmissão has a 51% stake in Consórcio Energético Cruzeiro do Sul, an independent power producer which won the concession for the Mauá Hydroelectric Power Plant. The other companies controlled by COPEL are: Companhia Paranaense de Gás  Compagas (51% owned by COPEL), Elejor  Centrais Elétricas do Rio Jordão S.A. (70% owned by COPEL), UEG Araucária Ltda. (20% owned by COPEL and 60% owned by COPEL Geração e Transmissão), Centrais Eólicas do Paraná Ltda. (30% owned by COPEL and 70% owned by COPEL Geração e Transmissão), Dominó Holdings S.A. (45%, controlled jointly with the other shareholders). 10 UEG Araucária, on December 28, 2006, signed a lease agreement with Petróleo Brasileiro S.A. - Petrobras, a minority shareholder, leasing the Araucária Thermal Power Plant for periods which have been extended several times until December 31, 2011, subject to early termination should UEG Araucária successfully participate at ANEEL-sponsored power auctions. The lease provides for the use of the Araucária Power Plant for power generation by Petrobras, at its own expense; UEG Araucária is entitled to lease payments comprising a fixed and a variable portion, pursuant to the lease agreement. 2 Presentation of the Quarterly Information Authorization for the publication of this quarterly report was granted at Meeting of the Board of Officers held on November 8, 2010. The present quarterly information report is in accordance with the accounting practices adopted in Brazil, with the provisions of the Brazilian Corporate Law, as amended by Law no. 11,638/2007 and Law no. 11,941/2009, with the specific legislation enacted by ANEEL, and with the regulations of the Brazilian Securities and Exchange Commission (CVM). Consolidation COPEL has consolidated the financial statements of its wholly-owned subsidiaries and of the subsidiaries listed in Note 1. The financial statements of jointly-controlled subsidiary Dominó Holdings have been adjusted to comply with COPELs accounting practices and have been proportionally consolidated, applying COPELs ownership percentage to each item of these statements. All other subsidiaries observe the same accounting practices adopted by COPEL. The accounting practices adopted in the preparation of this quarterly report are consistent with those adopted in the financial statements as of December 31, 2009. The dates of the financial statements of investees, which have been used for the calculation of the results of equity in these companies and for consolidation purposes, coincide with those of the Parent Company. The Parent Companys investments in its subsidiaries, their shareholders equities, as well as the balances of assets, liabilities, revenues, costs, and expenses arising from intercompany operations, have been eliminated upon consolidation, and the non controlling interests are shown separately in the balance sheets and in the statement of operations. 11 Expenditures in connection with Consórcio Energético Cruzeiro do Sul are recorded as property, plant, and equipment in progress, proportionally to COPELs share in the consortium (Note 16.d). The balance sheets and the statements of operations of the wholly-owned subsidiaries and other subsidiaries are featured in Note 36, and their statements of operations are featured in Note 37, reclassified for the purpose of ensuring consistency with the account classification adopted by COPEL. We have not identified any adjustments which could have an impact on the Companys income and on its shareholders equity as of September 30, 2009. 3 Changes in the Brazilian Accounting Practices With the enactment of Law no. 11,638/2007, which has updated the Brazilian corporate legislation so as to bring the accounting practices adopted in Brazil closer to the International Financial Reporting Standards (IFRS), new technical accounting rules and pronouncements have been published, in compliance with the IFRS, by the Accounting Pronouncements Committee (CPC). COPEL, pursuant to CVM Ruling no. 603/09, has chosen to present its quarterly information reports during 2010 in accordance with the accounting practices in effect until December 31, 2009 and to adjust the 2009 data according to these practices, for purposes of comparison, at least until the 2010 financial statements are presented. The technical pronouncements issued by CPC and approved by CVM rulings, for mandatory application as of 2010, and the technical interpretations (ICPCs) applicable to COPEL, in light of its operations, are: 12 CPC / ICPC Title CPC 15 Business combinations CPC 16 Inventories CPC 18 Investments in subsidiaries and investees CPC 19 Investments in Joint Ventures CPC 20 Cost of loans CPC 21 Interim statements CPC 22 Information by segments CPC 23 Accounting policies, changes in estimates, and error correction CPC 24 Subsequent event CPC 25 Provisions, contingent liabilities, and contingent assets CPC 26 Presentation of financial statements CPC 27 Property, Plant, and Equipment CPC 30 Revenues CPC 31 Noncurrent assets maintained for sale and discontinued operations CPC 32 Taxes on income CPC 33 Employee benefits CPC 36 Consolidated statements CPC 37 Initial adoption of international accounting standards (IFRS 1) CPC 38 Financial instruments: recognition and measurement CPC 39 Financial instruments: presentation CPC 40 Financial instruments: evidence CPC 43 Initial adoption of CPC Pronouncements 15 to 40 ICPC 01 Concession agreements (IFRIC 12) ICPC 03 Complementary aspects of leasing operations (IFRIC 4, SIC 15, and SIC 27) ICPC 08 Accounting for proposed dividend payments ICPC 09 Individual financial statements, separate financial statements, consolidated financial statements, and application of the equity method ICPC 10 Interpretation of the initial application to p., p.,& e. and investment assets of technical pronouncements CPCs 27,28,37, and 43 The Company is currently reviewing and quantifying the impacts of the changes introduced by these new pronouncements, given their complexity and scope. In the case of identification of adjustments resulting from the adoption of the new accounting practices as of January 1, 2010, COPEL will assess the effects these changes would have had on its 2009 financial statements, for purposes of comparison, as if they had been in effect since the beginning of the fiscal year ended of December 31, 2009. 4 Cash and Cash Equivalents . Parent Company Consolidated 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Cash and banks 2,107 1,819 58,903 64,287 Short term investments Federal banks 27,413 119,259 1,805,440 1,408,863 Private banks - - 2,893 3,369 27,413 119,259 1,808,333 1,412,232 29,520 121,078 1,867,236 1,476,519 13 Short-term investments are readily convertible to known amounts of cash and are subject to an insignificant risk of change in value. These short-term investments comprise Certificates of Deposit (CDs) issued by official banks; transactions with buyback commitments - the issuer (Bank) is committed to buying a security back, and the buyer is committed to selling it; and quotas in investment funds which hold government issued securities (managed by official banks). These investments have yielded on average 100% of the variation of the Interbank Deposit Certificate rate as of September 30, 2010 and June 30, 2010. 5 Customers and Distributors Not yet Overdue for Overdue for Consolidated due up to 90 days over 90 days Total 30.09.2010 30.06.2010 Consumers Residential 126,912 80,927 9,099 216,938 197,300 Industrial 137,503 20,623 37,181 195,307 169,194 Commercial 90,705 23,506 5,771 119,982 98,170 Rural 16,409 6,097 756 23,262 19,807 Government agencies 27,956 2,560 1,793 32,309 29,236 Public lighting 15,589 82 183 15,854 14,199 Public services 15,337 86 2 15,425 12,261 Unbilled supply 191,066 - - 191,066 163,618 Installment receivables - current 86,645 3,814 14,555 105,014 105,211 Installment receivables - noncurrent 43,824 - - 43,824 40,459 Low income customer rates 46,443 - - 46,443 29,069 Penalties on overdue bills 3,373 3,395 3,587 10,355 10,854 State Government-"Luz Fraterna" Program 4,463 - - 4,463 4,025 Other receivables 9,457 4,321 6,340 20,118 44,464 Other receivables - noncurrent 5,062 - - 5,062 9,928 820,744 145,411 79,267 1,045,422 947,795 Distributors Electricity sales CCEAR - auction 124,049 - - 124,049 116,478 Bilateral contracts 27,304 - 123 27,427 30,099 Electricity sales - CCEE (Note 33) 22,696 - 126 22,822 55,660 Reimbursement to generation companies 1,242 - 21 1,263 100 175,291 - 270 175,561 202,337 Charges for use of the power grid Power grid 19,052 - 2,378 21,430 17,649 Basic Network and connection grid 15,051 323 498 15,872 21,538 34,103 323 2,876 37,302 39,187 . Allowance for doubtful accounts (a) - - 1,030,138 145,734 8,092 1,183,964 1,124,489 30.09.2010 Current 981,252 145,734 8,092 1,135,078 Noncurrent 48,886 - - 48,886 30.06.2010 Current 900,304 144,087 29,711 1,074,102 Noncurrent 50,387 - - 50,387 14 a) Allowance for doubtful accounts COPELs senior management has considered the following amounts as sufficient to cover potential losses on the realization of receivables: . Additions/ Consolidated (reversals) Write-offs Consolidated 31.12.2009 30.09.2010 Consumers and distributors Residential 6,245 8,774 - 15,019 13,064 Industrial 40,101 4,282 - 44,383 42,698 Commercial 5,863 7,086 12,942 7,227 Rural 185 - 130 74 Government agencies 1,272 235 1,471 1,388 Public lighting 149 1 - 150 153 Public services - 2 - 2 2 Concession and permission holders 203 21 - 224 224 54,018 20,346 74,321 64,830 The applied criteria, in addition to taking into account managements experience as far as the record of actual losses, also comply with the parameters recommended by ANEEL. 6 Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná By means of a fourth amendment dated January 21, 2005, the Company again renegotiated with the Government of Paraná the outstanding CRC (Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$ 1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.a., with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. 15 Maturity of long-term installments . Consolidated 30.09.2010 30.06.2010 14,620 28,319 60,892 59,448 64,942 63,401 69,261 67,618 73,867 72,115 78,780 76,911 84,019 82,026 89,607 87,481 95,566 93,299 101,921 99,503 108,700 106,121 115,929 113,178 123,639 120,705 After 2023 177,734 173,518 1,259,477 1,243,643 Changes in CRC balances Current Noncurrent Consolidated Balances assets assets Total As of December 31, 2009 49,549 1,205,025 1,254,574 Interest 59,960 - 59,960 Monetary variation 1,377 95,550 96,927 Transfers 41,098 - Amortization - As of September 30, 2010 55,163 1,259,477 1,314,640 Current Noncurrent Consolidated Balances assets assets Total As of December 31, 2008 47,133 1,272,770 1,319,903 Interest 63,162 - 63,162 Monetary variation Transfers 37,047 - Amortization - As of September 30, 2009 48,961 1,218,725 1,267,686 16 7 Taxes and Social Contribution a) Income Tax and Social Contribution . Parent Company Consolidated 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Current assets Income tax and social contribution paid in advance 111,594 112,096 182,853 198,233 Current liabilities Income tax and social contribution - - 139,471 122,569 Amounts recorded as corporate income tax (IRPJ) and social contribution paid in advance refer to amounts paid in advance and corporate tax return (DIPJ) credits. b) Deferred income and social contribution taxes The Company records deferred income tax, calculated at the rate of 15%, plus an additional rate of 10%, and deferred social contribution, at the rate of 9%. Taxes levied on the healthcare plan are being realized according to the actuarial assessment conducted annually by an independent actuary, pursuant to the rules set forth in CVM Instruction no. 371/2000. Deferred taxes on all other provisions will be realized as judicial rulings are issued and regulatory assets are realized. Under current tax legislation, tax losses and negative bases for social contributions may be offset against future income, up to the limit of 30% of the taxable income for each year, and do not lapse. 17 Deferred income and social contribution tax credits have been recorded as follows: . Parent Company Consolidated 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Current assets Tax loss carryforwards 2,830 4,690 2,830 4,690 Pension and healthcare plans - - 5,146 5,151 Passive CVA - - 36,701 41,393 Other temporary additions 76 126 33,125 34,219 2,906 4,816 77,802 85,453 Noncurrent assets Tax loss carryforwards and negative tax basis 8,006 8,006 17,802 17,802 Pension and healthcare plans - - 122,247 121,164 Other temporary additions - Reserve for litigation 33,321 33,304 171,998 161,965 Reserve for doubtful accounts 1,478 1,478 29,031 25,723 Amortization of goodwill 17,509 17,444 20,300 20,235 Passive CVA - - 16,967 20,326 Provisions for regulatory liabilities 3,145 3,145 10,210 12,311 Provision for effects of network charges - - 6,922 6,922 FINAN provision 3,291 3,291 3,291 3,291 66,750 66,668 398,768 389,739 (-) Current liabilities Active CVA - - 48,492 62,006 Surplus power - - 156 - - - 48,648 62,006 (-) Noncurrent liabilities Temporary exclusions Active CVA - - 5,961 8,878 TUSD, aquiculture, and irrigation rates - - 470 191 Gas supply - - 7,610 8,058 - - 14,041 17,127 69,656 71,484 413,881 396,059 The Companys Fiscal Council has reviewed and the Board of Directors has approved the technical study prepared by the Chief Finance, Investor Relations, and Corporate Partnerships Office on future profitability projections, discounted at present value, which points out to the realization of deferred taxes. The consolidated estimated realizable amount for 2010 is negative on account of the realization of deferred income tax and social contribution liabilities. According to the estimate of future taxable income, the realization of deferred taxes is broken down below: 18 . Parent Company Consolidated Estimated Actual Estimated Estimated Actual Estimated realizable realized realizable realizable realized realizable . amount amount amount amount amount amount 5,625 4,102 - 2,906 - - 29,154 - - 18,207 - - 85,209 - - 4,207 - - 43,043 - - 4,160 - - 42,856 - - 4,167 - - 71,884 2016 to 2018 - - 1,478 - - 38,150 Until 2020 - - 34,531 - - 103,585 5,625 4,102 69,656 413,881 c) Other taxes paid in advance and other taxes due . Parent Company Consolidated 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Current assets ICMS (VAT) paid in advance (1) - - 31,384 30,902 PIS/Pasep and Cofins taxes paid in advance - - 70 1,342 Other taxes paid in advance - - 1,123 1,182 - - 32,577 33,426 Noncurrent assets ICMS (VAT) paid in advance (1) - - 84,112 86,872 - - 84,112 86,872 Current liabilities ICMS (VAT) payable - - 178,676 152,023 PIS/Pasep and Cofins payable - 339 20,828 15,090 Tax Recovery Programs (2) 41,152 54,780 44,384 66,275 Other taxes 849 877 6,933 7,916 42,001 55,996 250,821 241,304 Noncurrent liabilities ICMS (VAT) payable - - 741 859 Tax Recovery Programs (2) 87,142 85,687 137,992 135,688 87,142 85,687 138,733 136,547 1) Recoverable ICMS (VAT) The amounts recorded as recoverable ICMS (VAT) refer to credits from the acquisition of property, plant, and equipment under Supplemental Law no. 87/96, which shall be recovered monthly at the rate 1/48 pursuant to Supplemental Law no. 102, dated July 11, 2000. 19 2) Tax recovery programs . Parent Company Debt amount Benefits - Law 11.941 SELIC Interest Updated debt amount Advance payment Updated debt amount Refis Program - INSS 35,068 - - 35,068 - 35,068 . Law no. 11.941/09 COFINS tax - lawsuit 196,839 8,573 145,238 93,226 196,839 8,573 145,238 93,226 231,907 8,573 180,306 128,294 . Consolidated Debt amount Benefits - Law 11.941 SELIC Interest Updated debt amount Advance payment Updated debt amount Refis Program - INSS 35,068 - - 35,068 - 35,068 . Law no. 11.941/09 IRPJ 42,538 1,996 35,772 23,107 CSLL 5,925 260 4,725 2,961 COFINS tax 43,956 2,001 36,104 23,017 PIS/Pasep taxes 9,543 434 7,838 4,997 COFINS tax - lawsuit 196,839 8,573 145,238 93,226 298,801 13,264 229,677 147,308 333,869 13,264 264,745 182,376 The effects on the 2010 statement of operations, recorded as financial expenses, were R$ 7,251 under the Parent Company and R$ 11,482 under Consolidated (Note 32). Social Security Tax Recovery Plan (REFIS INSS) On December 16, 2000, COPEL signed up for the Tax Recovery Program (REFIS), established by Law no. 9,964, dated April 10, 2000, in order to pay in 60 monthly installments an outstanding debt to the National Social Security Institute (INSS) in the consolidated amount of R$ 82,540, retroactive to March 1, 2000. At the end of this period, a balance remained, pending a ruling by the fiscal authority regarding the right by COPEL to use certain tax credits, which were later rejected. On September 14, 2006, COPEL switched to a new tax recovery program, called Special Installment Plan or PAEX, created under Provisional Measure no. 303/06, to pay off the remaining balance under REFIS taking advantage of the benefits of this plan (80% discount off the penalties imposed and 30% off interest due), resulting, according to Social Security's initial calculation, in the amount of R$ 37,782 to be paid in six installments, adjusted according to the SELIC interest rate. These installments have already been paid. Nevertheless, in October 2006 the INSS indicated it planned to restore the interest charges that were waived under REFIS I, in the amount of R$ 38,600 (as of September 2006). 20 For purposes of provisioning, this amount has been restated and lowered 30%, given its nature of interest, pursuant to the benefit afforded under article 9 of Provisional Measure 303/96. Thus the provision in the amount of R$ 35,068 remains to cover the new INSS claims under PAEX. Meanwhile, however, COPEL has disputed this claim, requesting that the calculations that supposedly justify it be disclosed. These calculations, which were concluded on August 11, 2010, and received by COPEL at the end of that month, adequately demonstrate the source of the remaining claim in the amount of R$ 17,735, retroactive to September 14, 2006, date of the Companys switch to PAEX. Since then, it has been an outstanding debt to the National Treasury, whose collection has been suspended until the end of October 2010, the deadline for payment under penalty of exclusion from PAEX and loss of the discount benefits discussed previously herein. COPEL, after reviewing the issue in light of the corresponding risks, has chosen to pay this debt, which amounted to R$ 25,730, net of the benefits accrued under REFIS. The corresponding accounting effects were recorded as of October 2010. Installment Plan  Law no. 11,941/09 Pursuant to a ruling by the 4 th District Federal Court, which became final on August 18, 1998, COPEL was granted immunity from the levy of COFINS tax on power sales from 1995 until September 2001. Even though this ruling was final, the Federal Revenue Service (RFB) issued COPEL two notices for failure to collect COFINS tax: on February 19, 2002, notice no. 10980.000932/2002-90, for fiscal year 1997, and on August 22, 2003, notice no. 10980.007831/2003-21, for the first three quarters of 1998. Simultaneously, it filed a lawsuit requesting the cancellation of the immunity ruling, which, after a long legal battle regarding the lapse of RFB's right to dispute the ruling, has been submitted to 4 th District Federal Court for judgment on the merits. COPEL has thus reclassified the corresponding risk of loss as probable, since theres consolidated legal precedent in favor of the federal government. As this lawsuit was reclassified as probable loss, in November 2009 COPEL chose to apply for the installment plan created under Law no. 11,941, dated May 27, 2009, to pay off the COFINS-related debt in connection with the two notices mentioned above. Since there has been a provision in connection with this lawsuit, in the amount of R$ 184,037, and in light of the reduced penalties afforded under Law no. 11,941/09, the original amount of this debt became R$ 136,665, which, restated according to the SELIC interest rate as of September 30, 2010 (pursuant to article 3, paragraph 3, of that law), totals R$ 145,238. 21 The Company also included in this installment plan fiscal debts owed by COPEL Distribuição in connection with income tax and social contribution in February 2004, and income tax in December 2007, March 2008, and April 2008, which amount to R$ 48,463. These taxes were paid through compensation statements, which have not been approved by RFB. Taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to Law no. 11,941/09), the amount of this debt as of September 30, 2010 was R$ 40,497. COPEL further included debts resulting from revised bases for calculation of PIS/PASEP and COFINS taxes for 2005 to 2008, in the amount of R$ 53,499, which, taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to article 3, paragraph 3, of Law no. 11,941/09), amounted to R$ 43,942 as of September 30, 2010. With the payment of installments and the accrual of SELIC interest as of September 30, 2010, pursuant to article 3, paragraph 3, of Law no. 11,941, the total outstanding debt is R$ 264,745. As of the date of these statements, there has been no consolidation of installments by RFB. COPEL has rigorously fulfilled its obligations in connection with these installment plans. d) Reconciliation of the provision for income tax and social contribution The reconciliation of the provision for income tax (IRPJ) and social contribution (CSLL), calculated at the applicable rates, with the amounts recorded in the statement of income is shown below: . Parent Company Consolidated 30.09.2010 30.09.2010 Income before IRPJ and CSLL 680,684 877,756 993,929 1,211,040 IRPJ and CSLL (34%) (231,433) (298,437) (337,936) (411,754) Tax effects on: Interest on capital 28,900 57,120 30,187 57,120 Dividends 15 64,198 15 2,444 Equity in results of investees 197,693 145,779 20,979 6,818 Nondeductible expenses - - (2,737) (764) Tax incentives - - 1,999 2,803 Other 18 17 (2,361) (2,667) Current IRPJ and CSLL (6,317) (23,766) (429,333) (291,354) Deferred IRPJ and CSLL 1,510 (7,557) 139,479 (54,646) Actual rate - % 0.7% 3.6% 29.2% 28.6% IRPJ Corporate income tax CSLL Social contribution on net income 22 8 Deferred Regulatory Assets - CVA The regulatory assets and liabilities accounts (CVA) record variations of the following Portion A cost items, as approved at the time of the annual rate reviews and as actually disbursed by companies during the year: Purchase of Power (Bilateral Contracts, Itaipu, and Auctions), Power Transport Costs (Transport of Power from Itaipu and Basic Network Charges), and Power Sector Charges  Fuel Consumption Account (CCC) quota; Energy Development Account (CDE) quota; System Service Charges (ESS); and Program of Incentives for Alternative Energy Sources (Proinfa) quotas. Under Resolution no. 1.015, dated June 22, 2010, ANEEL authorized COPEL Distribuição to apply, as of June 24, 2010, an average rate increase of 9.74% to its rates for sales to final customers, of which 6.88% correspond to the annual rate review and 2.86% correspond to financial components, including the CVA regulatory asset, which amounts to R$ 49,490, composed of two installments: CVA being processed for rate year 2009-2010, in the amount of R$ 32,938, and CVA balance from previous years to be offset, in the amount of R$ 16,552. COPEL expects that the amounts classified as long-term assets will be recovered by June 2012. Breakdown of CVA balances Current Noncurrent Consolidated assets assets 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Recoverable CVA variations, 2010 tariff adjustment Fuel Consumption Account - CCC 47,637 63,516 - - Use of transmission installations (Basic Network) 31,307 41,742 - - Electricity purchased for resale (Itaipu) 31,293 41,724 - - Energy Development Account - CDE 7,830 10,440 - - Incentives to Alternative Energy Sources - PROINFA 7,461 9,948 - - Electricity purchased for resale (CVA Energy) 9,517 12,690 - - Transmission of electricity purchased from Itaipu 1,734 2,312 - - 136,779 182,372 - - Recoverable CVA variations, 2011 tariff adjustment Fuel Consumption Account - CCC 3,318 - 9,953 10,723 Use of transmission installations (Basic Network) 1,669 - 5,007 10,021 Electricity purchased for resale (Itaipu) - - - 3,312 Energy Development Account - CDE 537 - 1,610 1,752 Incentives to Alternative Energy Sources - PROINFA 77 - 231 - Transmission of electricity purchased from Itaipu 243 - 731 302 5,844 - 17,532 26,110 142,623 182,372 17,532 26,110 23 Current Noncurrent Consolidated liabilities liabilities 30.09.2010 30.06.2010 30.09.2010 30.06.2010 CVA variations subject to offsetting, 2010 tariff adjustment Charges for system services - ESS 60,651 80,868 - - Electricity purchased for resale (CVA Energy) 30,658 40,877 - - 91,309 121,745 - - CVA variations subject to offsetting, 2011 tariff adjustment Electricity purchased for resale (Itaipu) 1,141 - 3,423 - Charges for system services - ESS 2,559 - 7,678 10,250 Electricity purchased for resale (CVA Energy) 12,934 - 38,802 49,534 16,634 - 49,903 59,784 107,943 121,745 49,903 59,784 Changes in the CVA . Balance as of Balance as of 31.12.2009 Deferral Amortization Restatement Transfers 30.09.2010 Assets Fuel Consumption Account - CCC 41,814 40,250 3,435 - 60,908 Use of transmission installations (Basic Network) 57,606 10,547 3,005 - 37,983 Electricity purchased for resale (Itaipu) 95,120 4,191 - 31,293 Charges for system services - ESS 17,038 - 968 - - Energy Development Account - CDE 11,799 6,585 802 - 9,977 Incentives to Alternative Sources - PROINFA 11,490 9,562 911 - 7,769 Electricity purchased for resale (CVA Energy) 79,285 - 9,517 Transmission of electricity purchased from Itaipu 3,311 1,508 195 - 2,708 317,463 3,533 13,167 - 160,155 Current 218,500 12,253 95,231 142,623 Noncurrent 98,963 12,886 - 914 17,532 Liabilities Electricity purchased for resale (Itaipu) - 4,639 - - 4,564 Charges for system services - ESS 50,040 38,181 3,914 - 70,888 Electricity purchased for resale (CVA Energy) - 91,002 2,132 - 82,394 50,040 133,822 5,971 - 157,846 Current 25,020 58,610 4,060 52,240 107,943 Noncurrent 25,020 75,212 - 1,911 49,903 24 9 Bonds and Securities Financial agent Type of investment Maturity Index Consolidated 30.09.2010 30.06.2010 Bradesco (1) Buyback operation 02.2012 CDI 501 488 Banco do Brasil LFT SELIC 5,174 5,043 Banco do Brasil LFT SELIC 22,091 21,530 Banco do Brasil LTN 10.42% 5,989 5,838 Bradesco (2) LFT SELIC 31,178 9,447 Bradesco (2) LFT SELIC 40,020 - Bradesco (1) Buyback operation SELIC 4,222 4,115 Bradesco (1) CDB CDI 5,260 - Caixa Econômica Federal (3) CDB CDI 909 887 Bradesco (1) CDB CDI 29 - Bradesco 115,373 47,348 Current 10,921 5,490 Noncurrent 104,452 41,858 LFT - Financial Treasury Bonds LTN - National Treasury Bonds 1) Collaterals for the settlement of transactions at the Electric Energy Trading Chamber (CCEE). 2) Collaterals for COPEL Geração e Transmissãos participation at ANEEL auctions. 3) Collaterals for Agreements for Energy Trade on the Regulated Power Market ( Contratos de Comercialização de Energia no Ambiente Regulado or CCEARs) at CCEE. 10 Collaterals and Escrow Accounts Parent Company Consolidated 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Current assets Escrow accounts 171 167 118,848 116,109 171 167 118,848 116,109 Noncurrent assets Collateral under STN agreement (Note 18.b) - - 27,216 28,940 - - 27,216 28,940 . There is a sum of R$ 23,582 invested in Unibanco S.A., restated as of September 30, 2010 (R$ 23,270 as of June 30, 2010), yielding 102% of the variation of the DI rate on average, in a reserve account set up to secure a debt to BNDES Participações S.A. - BNDESPAR, in connection with the issue of ELEJOR debentures, pursuant to a Private Agreement on Revenue Attachment and Other Covenants. 25 As of the end of September 2010, there remains a balance in this investment on hold, on account of the legal and bureaucratic steps of the settlement process with BNDESPAR which are currently under way; it might take some time before these credits are fully released and available. There are R$ 63,974, restated as of September 30, 2010 (R$ 62,347 as of June 30, 2010), invested in Banco do Brasil, yielding 100% of the variation of the DI rate, in a reserve account set up to secure to ANEEL the construction of the Mauá Power Plant by COPEL Geração e Transmissão. The remaining deposits meet the requirements of the Electric Energy Trading Chamber (CCEE) and are tied to the operations conducted at power auctions, CCEE settlements, or ANEEL auctions. 11 Other Receivables Consolidated 30.09.2010 30.06.2010 Current assets Advance payments 21,676 15,245 Advance payments to employees 19,359 20,583 Lease of the Araucária Thermal Power Plant 10,041 2,169 Decommissioning in progress 6,244 5,444 Installment plan for Onda Provedor de Serviços 4,348 4,348 Recoverable salaries of transferred employees 3,891 3,811 Purchase of fuel with CCC funds 2,531 531 Advance payments to suppliers 1,899 1,876 Sale of property and rights 1,760 3,624 Services to third-parties 1,318 3,664 Reserve for doubtful accounts Other receivables 4,366 4,080 67,413 55,558 Noncurrent assets Advance payments to suppliers 10,662 10,800 Sale of property and rights 4,173 4,263 Compulsory loans 2,787 3,942 Other receivables 539 539 18,161 19,544 The allowance for doubtful accounts refers to the balance of installments owed by Onda Provedor de Serviços, whose realization is unlikely, and to an unrealizable amount mostly comprising wages of loaned employees. 26 12 Inventories Consolidated Construction in Operation/Maintenance progress - inventories 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Copel Geração e Transmissão 7,708 8,685 16,125 15,856 Copel Distribuição 75,756 78,544 164,184 202,629 Copel Telecomunicações 10,549 9,487 14,326 14,751 Compagás 1,266 1,217 7,919 9,178 Elejor - - 2,696 1,860 95,279 97,933 205,250 244,274 13 Judicial Deposits Consolidated Total Deposits tied to Noncurrent Noncurrent judicial deposits litigation assets assets 30.09.2010 30.06.2010 Labor claims 71,174 41,581 39,694 . Civil claims Suppliers 73,397 38,742 38,742 Civil claims 15,158 4,273 5,332 Easements 2,319 - 2,319 2,386 Customers' tariff litigation 1,576 404 225 92,450 45,738 46,685 . Tax claims 230,409 199,145 199,056 . Other 4,174 - 4,174 357 398,207 290,638 285,792 Parent Company Total Deposits tied to Noncurrent Noncurrent judicial deposits litigation assets assets 30.09.2010 30.06.2010 Tax claims 229,230 198,016 198,016 . Other - - - 289 229,230 198,016 198,305 Escrow deposits have been classified under Reserve for Litigation and are detailed in Note 26. 27 14 Receivables from Related Parties Parent Company Consolidated 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Investees Dividends and/or interest on capital Dona Francisca Energética 43 28 44 28 Sanepar - - 3,684 3,684 . 43 28 3,728 3,712 Subsidiaries Copel Geração e Transmissão Dividends and/or interest on capital 515,121 473,108 - - 515,121 473,108 - - Copel Distribuição Dividends and/or interest on capital 206,481 206,481 - - Transferred financing - STN (a) 60,757 63,832 - - Loan agreement (b) 701,077 686,736 - - 968,315 957,049 - - Copel Telecomunicações Dividends and/or interest on capital 6,671 1,156 - - 6,671 1,156 - - Compagas Dividends and/or interest on capital 1,330 2,285 - - 1,330 2,285 - - Elejor Loan agreement (c) 287,916 279,863 - - 287,916 279,863 - - Centrais Eólicas do Paraná Dividends and/or interest on capital 1,920 1,920 - - 1,920 1,920 - - Dominó Holdings Dividends and/or interest on capital 3,715 3,715 - - 3,715 3,715 - - . 1,784,988 1,719,096 - - 1,785,031 1,719,124 3,728 3,712 Current assets - Dividends receivable 735,281 688,693 3,728 3,712 Noncurrent assets - investees and subsidiaries 1,049,750 1,030,431 - - a) Transferred financing - STN The Company transferred existing loans and financing to its wholly-owned subsidiaries at the time of their constitution in 2001. Nevertheless, since the agreements for transfer to the respective subsidiaries have not been formalized before the financial institutions, these amounts are also recorded under the Parent Company. These loans and financing are transferred with the same interest and charges agreed by the Parent Company and are shown separately as receivables from the wholly-owned subsidiaries, and as loans and financing liabilities owed by the subsidiaries. (Note 18.b). 28 b) Loan Agreement  COPEL Distribuição On February 27, 2007, ANEEL approved the loan agreement signed by COPEL (lender) and COPEL Distribution (borrower), in the amount of R$ 1,100,000. This loan has a five-year term, bearing interest corresponding to 104% of the DI rate, and its funds were used in the expenditure program for the concession and in the payment of debentures transferred to COPEL Distribution, which were due on March 1, 2007. c) ELEJOR Loan Agreement On April 7, 2004, COPEL signed a loan agreement with Elejor, to ensure the continuity of the construction of the power plants that make up the Fundão-Santa Clara Power Complex; the agreement provides for payment in 120 monthly and consecutive payments, plus prorated interest corresponding to 3.198% a year and a spread equivalent to the variation of the Interbank Deposit Certificate Rate (CDI), as from the date of each transfer. The loans grace period was extended to February 2016, in the second amendment to the ELEJOR Shareholders Agreement, on April 18, 2005. 15 Investments Main information about COPELs investees and subsidiaries Shares or quotas COPEL's Paid-in Net held by COPEL stake stock Shareholders' income Common Preferred Quotas % capital equity (losses) (2) 30.09.2010 Investees Sanepar - 374,268 908,842 63,257 Sercomtel - Telecom. - 246,896 96,645 8,061 Foz do Chopim - - 23,000 46,447 21,196 Dona Francisca - - 66,600 212,988 138,003 Sercomtel Celular - 33,540 - Dois Saltos Empreend. (1) - - 1,000 1,000 - Copel Amec - - 100 324 11 Carbocampel - - 2,897 2,508 Escoelectric Ltda. - - 8,050 1,310 Subsidiaries Copel Geração e Transm. - - 3,505,994 4,012,771 459,322 Copel Distribuição - - 2,624,841 3,284,333 108,666 Copel Telecomunicações - - 194,755 238,549 25,581 Compagas - 135,943 226,029 39,203 Elejor - - 69,450 313,340 31,804 UEG Araucária - - 707,440 648,502 Centrais Eólicas - - 3,061 4,059 998 Dominó Holdings - - 251,929 710,163 45,903 Unaudited by independent auditors Shareholders' equity and net income adjusted to COPEL's accounting practices 29 Changes to the investments in investees and subsidiaries Parent Company Additions Proposed Balance as of Equity and dividends Balance as of 31.12.2009 pick-up AFCI and IOC Write-offs 30.09.2010 Investees Sercomtel S.A. - Telecomunicações 75,790 3,627 - - - 79,417 Sercomtel Telecom. - Impairment (a) - Dona Francisca Energética S.A. 19,616 31,782 - - 49,052 Foz do Chopim Energética Ltda. 16,616 7,581 - - 16,614 Carbocampel S.A. 1,117 29 83 - - 1,229 Dois Saltos Empreend. Geração Ener. Eletr. Ltda. 300 - 300 Copel Amec S/C Ltda. 154 6 - - - 160 Escoelectric Ltda. 524 - - - Escoelectric Ltda. - AFCI 1,025 - 63 - - 1,088 Sercomtel Celular S.A. 6,195 - 6,195 Sercomtel Celular - Impairment (a) - 76,987 43,549 146 - 110,753 Subsidiaries Copel Geração e Transmissão S.A. 3,661,700 459,322 - - 4,012,771 Copel Distribuição S.A. 3,175,667 108,666 - - - 3,284,333 Copel Telecomunicações S.A. 219,456 25,581 - - 238,549 Dominó Holdings S.A. (b) 302,584 20,657 - - 319,573 (-) Negative goodwill - Dominó Holdings (b) - UEG Araucária Ltda. 130,253 - - - 129,700 Cia. Paranaense de Gás - Compagas 96,611 19,993 - - 115,275 Elejor - Centrais Elétricas do Rio Jordão S.A. 71,075 22,263 - - - 93,338 Elejor - Centrais Elétricas do Rio Jordão - AFCI - - 126,000 - - 126,000 Centrais Eólicas do Paraná Ltda. 1,153 300 - - 1,218 7,584,097 656,229 126,000 - 8,246,355 Other investments Amazon Investment Fund - FINAM 2,455 - 2,455 Northeast Investment Fund - FINOR 859 - 859 Investco S.A. 7,903 - 7,903 Other investments 2,412 - - - 2,406 13,629 - - - 13,623 7,674,713 699,778 126,146 8,370,731 AFCI - advance for future capital increase 30 Parent Company Proposed Balance as of Equity dividends Balance as of pick-up AFCI and IOC Investees Sercomtel - Telecomunicações 84,886 (3,815) - - 81,071 Sercomtel Telecom. - Impairment (18,301) - - - (18,301) Foz do Chopim 16,519 7,241 - (7,190) 16,570 Dona Francisca 10,332 4,525 - - 14,857 Carbocampel (69) (17) - - (86) Carbocampel - AFCI 1,059 - 150 - 1,209 Dois Saltos Empreend. 300 - - - 300 Copel Amec 149 5 - - 154 Escoelectric (1,027) (913) - - (1,940) Escoelectric - AFCI 1,025 - - - 1,025 Sercomtel Celular 6,195 - - - 6,195 Sercomtel Celular - Impairment (6,195) - - - (6,195) Subsidiaries Copel Geração e Transmissão 3,628,961 478,378 - (136,000) 3,971,339 Copel Distribuição 3,042,285 337,101 - (124,000) 3,255,386 Copel Telecomunicações 203,924 19,045 - (8,000) 214,969 Dominó Holdings 286,745 18,562 - (3,397) 301,910 (-) Negative goodwill - Dominó Holdings (74,402) - - - (74,402) UEG Araucária 132,225 (336) - - 131,889 Compagas 86,803 13,843 - (3,665) 96,981 Elejor 54,450 15,054 - (9) 69,495 Centrais Eólicas do Paraná 2,603 119 - - 2,722 - Other investments Amazon Investment Fund - FINAM 3,211 - - - 3,211 Northeast Investment Fund - FINOR 836 - - - 836 Investco S.A. 7,903 - - - 7,903 Other investments 2,412 - - - 2,412 - - - 31 Consolidated Additions Proposed Balance as of Equity and dividends Balance as of 31.12.2009 pick-up AFCI and IOC Other 30.09.2010 Investees Sanepar 298,153 21,980 - (4,334) - 315,799 Dona Francisca 19,616 31,782 - (2,346) - 49,052 Sercomtel - Telecomunicações 75,790 3,627 - - - 79,417 Sercomtel Telecom. - Impairment (a) (35,927) - (35,927) Foz do Chopim 16,616 7,581 - (7,583) - 16,614 Carbocampel 1,117 29 83 - - 1,229 Dois Saltos Empreend. 300 - 300 Copel Amec 154 6 - - - 160 Escoelectric (1,704) 524 - - - (1,180) Escoelectric - AFCI 1,025 - 63 - - 1,088 Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (a) (6,195) - (6,195) 375,140 65,529 146 (14,263) - 426,552 Other investments Investco S.A. 7,903 - 7,903 Amazon Investment Fund - FINAM 2,455 - 2,455 Northeast Investment Fund - FINOR 859 - 859 Assets assigned for future use 5,597 - - - (15) 5,582 Other investments 3,611 - 4 - (6) 3,609 20,425 - 4 - (21) 20,408 395,565 65,529 150 (14,263) (21) 446,960 Transfer to intangible assets in progress Write-off of stake in ASMAE Consolidated Additions Proposed Transfers Balance as of Equity and dividends to/from p., p., &e. Balance as of pick-up AFCI and IOC in progress Investees Sanepar 281,524 20,219 - (4,188) - 297,555 Sercomtel - Telecomunicações 84,886 (3,815) - - - 81,071 Sercomtel Telecom. - Impairment (18,301) - (18,301) Foz do Chopim 16,519 7,241 - (7,190) - 16,570 Dona Francisca 10,332 4,525 - - - 14,857 Carbocampel (69) (17) - - - (86) Carbocampel - AFCI 1,059 - 150 - - 1,209 Escoelectric (1,027) (913) - - - (1,940) Escoelectric - AFCI 1,025 - 1,025 Dois Saltos Empreend. 300 - 300 Copel Amec 149 5 - - - 154 Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (6,195) - (6,195) - Other investments Investco S.A. 7,903 - 7,903 Amazon Investment Fund - FINAM 3,211 - 3,211 Northeast Investment Fund - FINOR 836 - 836 Assets assigned for future use 3,821 - - - (13) 3,808 Other investments 3,770 - 1 - (160) 3,611 - 1 - 32 a) Asset impairment The conclusion in December 2009 of impairment tests on COPELs assets, based, when applicable, on the same assumptions mentioned in the Property, Plant, and Equipment note (Note 16.c), indicated, with an adequate level of certainty, that a part of the assets in Sercomtel Telecomunicações S/A (R$ 35,927) and Sercomtel Celular S/A (R$ 6,195) were valued above their recoverable amount, thus requiring the accrual of corresponding losses due to impossibility of recovering these amounts through future profits by these companies. No need to record provisions for devaluation of investments was identified for the remaining assets of the Company. b) Dominó Holdings On January 14, 2008, COPEL became the holder of 45% of the share capital of Dominó Holdings S.A., by acquiring a 30% interest held by Sanedo Participações Ltda. for R$ 110,226, with an approximate discount of R$ 74,402, based on the expected future profitability of the company. Upon consolidation of the balance sheets, this discount was reclassified to Deferred Revenues, under Long-Term Liabilities. With this acquisition, COPEL acquired control of the company in cooperation with the remaining shareholders. Dominó Holdings has been consolidated into COPELs balance sheets proportionally to the Companys interest in it. The main items of assets, liabilities, and the statement of operations of Dominó Holdings, as well as the corresponding consolidated shares, are shown below: 33 Dominó Holdings S.A. Balances as of 30.09.2010 Full amounts Revaluation reserve (1) Equity evaluation adjustment Adjusted balance COPEL's stake (45%) . ASSETS 774,646 (43,209) (12,986) 718,451 323,298 Current assets 11,189 - - 11,189 5,034 Noncurrent assets 763,457 (43,209) (12,986) 707,262 318,264 . LIABILITIES 774,646 (43,209) (12,986) 718,451 323,298 Current liabilities 8,281 - - 8,281 3,725 Noncurrent liabilities 7 - - 7 - Shareholders' equity 766,358 (43,209) (12,986) 710,163 319,573 STATEMENT OF OPERATIONS Operating expenses (2,207) - - (2,207) (993) Interest income (expenses) (730) - - (730) (328) Equity in results of investees 44,346 1,547 2,951 48,844 21,980 Provision for IR and CSLL (4) - - (4) (2) Net income for the period 41,405 1,547 2,951 45,903 20,657 . Balances have been adjusted due to accounting practices not adopted by the Parent Company c) Centrais Eólicas The Company held a 30% interest in Centrais Eólicas do Paraná (Ceopar). On September 6, 2007, COPEL acquired, through COPEL Generation and Transmission, the remaining 70% interest held by Wobben Windpower Indústria e Comércio Ltda., thus becoming the holder of 100% of the share capital of Ceopar. This transaction resulted in a discount of R$ 592, which was reclassified upon consolidation to Deferred Revenues, under Long-Term Liabilities. As part of the ongoing restructuring of COPEL, the incorporation of Centrais Eólicas do Paraná, with transfer of its assets and liabilities to COPEL Geração e Transmissão, has been submitted to ANEEL for authorization. 34 16 Property, Plant, and Equipment Accumulated Consolidated Accumulated Consolidated Cost depreciation net value Cost depreciation net value 30.09.2010 30.06.2010 In service (a) Copel Geração e Transmissão 5,370,177 (2,298,883) 3,071,294 5,349,037 (2,266,488) 3,082,549 Copel Distribuição 5,691,218 (2,607,629) 3,083,589 5,584,672 (2,556,772) 3,027,900 Copel Telecomunicações 399,545 (254,687) 144,858 398,998 (246,746) 152,252 Compagas 209,199 (57,972) 151,227 197,582 (55,508) 142,074 Elejor 606,895 (75,369) 531,526 606,822 (71,272) 535,550 UEG Araucária 663,017 (163,709) 499,308 661,978 (155,482) 506,496 Centrais Eólicas do Paraná 4,129 (2,788) 1,341 4,129 (2,736) 1,393 12,944,180 (5,461,037) 7,483,143 12,803,218 (5,355,004) 7,448,214 Construction in progress Copel Geração e Transmissão 655,858 - 655,858 617,879 - 617,879 Copel Distribuição 528,522 - 528,522 532,928 - 532,928 Copel Telecomunicações 60,291 - 60,291 47,003 - 47,003 Compagas 30,751 - 30,751 34,962 - 34,962 Elejor 9,937 - 9,937 9,204 - 9,204 UEG Araucária 527 - 527 1,104 - 1,104 1,285,886 - 1,285,886 1,243,080 - 1,243,080 14,230,066 (5,461,037) 8,769,029 14,046,298 (5,355,004) 8,691,294 Special liabilities (b) Copel Geração e Transmissão (187) - (187) (187) - (187) Copel Distribuição (1,039,545) 100,184 (939,361) (1,026,230) 87,955 (938,275) (1,039,732) 100,184 (939,548) (1,026,417) 87,955 (938,462) . 13,190,334 (5,360,853) 7,829,481 13,019,881 (5,267,049) 7,752,832 Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities used mostly in the generation, transmission, distribution, and sale of power are attached to these services and cannot be withdrawn, sold, assigned, or mortgaged without the prior written consent of the regulatory agency. ANEEL Resolution no. 20/99, however, regulates the release of assets from the concessions of the public Electric energy utilities, granting prior authorization to the release of assets that are deemed useless to the concession, when intended for sale, provided that the proceeds from such transaction be deposited in a special bank account assigned to investment in the concession. Financial charges and interest on loans from third-parties for investments in construction in progress have been recorded through transfers to Property, Plant, and Equipment in Progress, for a total of R$ 9,988 as of September 30, 2010 (R$ 2,495 as of September 30, 2009). 35 Changes in property, plant, and equipment Property, plant, and equipment Special Consolidated Balances in service in progress liabilities Total As of December 31, 2009 7,259,224 1,199,255 7,528,432 Expenditure program - 668,802 - 668,802 Transfer to P.,P.,&E. in service 582,174 - - Depreciation quotas in the statement of operations - 35,945 Depreciation quotas - Pasep/Cofins tax credits - - Write-offs - Sale of P.,P.,&E. - - Customer contributions - - Transfers between P.,P.,&E. and intangible assets 20 - - 20 Transfer of assets assigned for sale 3 - - 3 Supplemental provisions for contingencies - 2,468 - 2,468 As of September 30, 2010 7,483,143 1,285,886 7,829,481 Property, plant, and equipment Special Consolidated Balances in service in progress liabilities Total As of December 31, 2008 7,071,350 894,082 7,048,675 Reclass. of additions to Cons. Cruzeiro do Sul - 160 - 160 Expenditure program - 655,824 - 655,824 Transfer to P.,P.,&E. in service 424,995 - - Depreciation quotas in the statement of operations - 32,631 Depreciation quotas transf. to P.,P.,&E. in progress 8,054 - - Write-offs - Sale of P.,P.,&E. - - Customer contributions - - Transfers of assets assigned for future use 18 - 13 Transfers between P.,P.,&E. and intangible assets 237 - - 237 Supplemental provisions for contingencies - 9,287 - 9,287 As of September 30, 2009 7,156,201 1,137,462 7,362,461 36 Depreciation rates . % . Generation General equipment 10.00 Generators 3.30 Reservoirs, dams, and headrace channels 2.00 Hydraulic turbines 2.50 Gas and steam turbines 5.00 Water cooling and treatment facilities 5.00 Gas conditioning equipment 5.00 Transmission System structure and conductors < 69 kV 5.00 System structure and conductors > 69 kV and power transformers 2.50 General equipment 10.00 Reconnectors 4.30 Distribution System structure and conductors > 69 kV 2.50 System structure and conductors < 69 kV and distribution transformers 5.00 Capacitor boards < 69 kV 6.70 Capacitor boards > 69 kV 5.00 General equipment 10.00 Central administration Facilities 4.00 Office machinery and equipment 10.00 Furniture and implements 10.00 Vehicles 20.00 Telecommunications Power and transmission equipment (telecommunications) 10.00 Overhead and underground cabling, wiring, and private switching center 10.00 Natural gas supply Gas pipelines 3.30 Gas pipeline operating equipment 10.00 a) Property, plant, and equipment in service by nature of asset Accumulated Consolidated Accumulated Consolidated Cost Depreciation net value Cost Depreciation net value 30.09.2010 30.06.2010 Machinery and equipment 8,859,845 5,091,313 8,733,856 5,043,797 Reservoirs, dams, and headrace channels 2,878,336 1,697,116 2,877,535 1,712,034 Buildings 748,842 392,968 746,419 395,716 Land 125,985 - 125,985 124,436 - 124,436 Gas pipelines 161,776 123,765 154,285 117,637 Vehicles 149,257 45,133 146,854 47,678 Furniture and implements 20,139 6,863 19,833 6,916 12,944,180 7,483,143 12,803,218 7,448,214 b) Special obligations Special obligations comprise customers contributions, Federal Government budget grants, federal, State, and municipal funds, and special credits assigned to the investments in facilities tied to a concession. Special obligations are not onerous liabilities and are not credits owned by shareholders. 37 The scheduled date for settlement of these liabilities was the concession expiration date. ANEEL, by means of Regulatory Resolution no. 234/2006, dated October 31, 2006, as amended by Resolution no. 338, dated November 25, 2008, established the guidelines, the applicable methodologies, and the initial procedures for the conduction of the second cycle of the periodic rate review involving the Brazilian power distribution utilities, changing the characteristics of these liabilities. Both the outstanding balance and new additions have been amortized as of July 1, 2008, pursuant to ANEEL Ruling no. 3,073/06 and Circular Letter no. 1,314/07. Amortization is calculated based on the same average depreciation rate of the corresponding assets. For purposes of calculating the compensation for the assets linked to the concession and transferable to the Federal Government, on the concession expiration date the remaining balance of special obligations, if any, will be deducted from the residual value of the assets, both assessed according to criteria set by ANEEL. The change in the characteristics of these liabilities results from the new rate-setting mechanism introduced by this new Regulatory Resolution, which establishes that the depreciation of assets acquired with funds from Special Obligations will no longer be included in the B Portion of the companies revenues. c) Asset impairment The Company has a policy of periodically evaluating and monitoring the projected future performance of its assets. Accordingly, and in light of Technical Ruling CPC 01  Writing Assets down to their Recoverable Value, whenever there is clear evidence that the Company has assets recorded at unrecoverable values or whenever events or changes in circumstances indicate that the book value of an asset may not be recoverable in the future the Company must immediately account for such discrepancies by means of a provision for losses. The main principles underpinning the conclusions of COPELs impairment tests are listed below: 1) lowest level of cash generating unit: held concessions are analyzed individually; 2) recoverable value: use value, or an amount equivalent to the discounted cash flows (before taxes) resulting from the continuous use of an asset until the end of its useful life; and 3) assessment of use value: based on future cash flows in constant currency, converted to current value according to a real discount rate, before income taxes. The respective cash flows are estimated based on actual operational results, on the Company's annual corporate budget, as approved by the Board of Directors, on the resulting multi-year budget, and on future trends in the power sector. 38 As for the time frame for the analysis, the Company takes into account the expiration date of each concession. As for market growth, COPELs projections are consistent with historical data and the Brazilian economy's growth prospects. The respective cash flows are discounted at average discount rates, obtained through a methodology commonly employed on the market and supported by the regulatory agency, taking into account the weighed average cost of capital (WACC). Management believes it has a contractually guaranteed right to compensation for the assets tied to concessions upon their expiration, and it accepts, for the time being and until further regulation is issued on this matter, that such compensation be valued according to the book value of the respective assets. Thus, the principle of valuation of residual assets upon expiration of concessions has been established as the book value of these assets. In light of the principles discussed above, COPEL has not identified the need to set aside a provision for impairment of its assets. d) Consórcio Energético Cruzeiro do Sul Consórcio Energético Cruzeiro do Sul, an independent power producer owned by COPEL Geração e Transmissão (with a 51% interest) and Eletrosul Centrais Elétricas S.A. (49%), won, on October 10, 2006, at the ANEEL Auction of Power from New Projects 004/06, the rights to build and run the Mauá Hydroelectric Power Plant for 35 years. This project is included in the Federal Governments Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 350 MW and a secondary powerhouse rated 11 MW, for a total of 361 MW of installed capacity, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered in the middle section of the Tibagi River, between the towns of Telêmaco Borba and Ortigueira, in mideastern Paraná. Total estimated expenditures amount to approximately R$ 1,069,000 as of October 2008, of which 51% (R$ 545.190) will be invested by COPEL Geração e Transmissão, while the remaining 49% (R$ 523.810) will be invested by Eletrosul. On November 17, 2008, the board of Banco Nacional de Desenvolvimento Econômico e Social  BNDES approved the financing for the Mauá Hydroelectric Power Plant. The financed amount corresponds to approximately 70% of COPEL's total expenditures in connection with that facility. 39 The Mauá Hydroelectric Power Plants total power output was sold at an ANEEL auction at a price of R$ 112.96/MWh, as of November 1, 2006, restated annually according to the variation of the IPCA inflation index. The company sold 192 average MW, for supply starting in January 2011. The assured power of the project, established in its concession agreement, was 197.7 average MW, after full motorization, and the maximum reference rate set in the auction notice was R$ 116.00/MWh. The project has an Environmental Impact Study and an Environmental Impact Report, which have been discussed at public hearings and meetings and approved by the licensing authority, resulting in the issue of Installation License no. 6,496/08. The service order for the beginning of the construction of the Mauá Hydroelectric Power Plant was signed on July 21, 2008, and commercial generation is scheduled for 2011. Due to a preliminary injunction in Civil Action no. 1999.7001.007514-6, which has delayed the beginning of construction work, thus delaying the beginning of commercial power generation by each generating unit, COPEL will guarantee the power purchase agreements with its own power generation. Expenditures in this project have been recorded under Property, Plant, and Equipment, proportionally to the Companys stake in the consortium. As of September 30, 2010, COPEL Geração e Transmissãos balance under Property, Plant, and Equipment related to this project was R$ 385,969. Technical information unaudited by the independent auditors. 40 17 Intangible assets Rights of use Concession Accumulated Consolidated of software and goodwill amortization Easements R & D Other Net value In service Assets with estimated useful lives Copel Geração e Transmissão 12,192 - 16,692 - - 18,714 17,780 Copel Distribuição 30,317 - 22,729 - - 26,781 27,021 Copel Telecomunicações 4,067 - 430 180 Compagas 3,468 - - - 20 1,410 1,496 Elejor - - - 101 - - 101 101 UEG Araucária 90 - 6 13 Dominó Holdings 1 - 1 1 Concession - Elejor(a) - 22,626 - - - 19,232 19,421 Authorization - UEG Araucária (b) - 53,954 - - - 45,157 45,744 Concession - Sanepar (c) - 10,942 - - - 2,370 2,552 50,135 87,522 39,522 - 20 114,202 114,309 Assets with no estimated useful lives Copel Geração e Transmissão - 30 30 30 Copel Distribuição - 97 97 97 - 127 127 127 50,135 87,522 39,522 - 147 114,329 114,436 In progress Copel Geração e Transmissão (d) 10,048 - - 338 1,014 - 11,400 10,915 Copel Distribuição (d) 40,917 - - 1,374 15,282 - 57,573 44,608 Copel Telecomunicações 10,222 - 10,222 9,003 Elejor - - - 2,790 - - 2,790 2,790 61,187 - - 4,502 16,296 - 81,985 67,316 196,314 181,752 Annual amortization rate:20% Changes in intangible assets Intangible assets Consolidated Balances in service in progress Total As of December 31, 2009 114,529 17,188 131,717 Expenditure program - 69,860 69,860 Capitalizations 5,078 - Amortization quotas - concessions and authorizations - Amortization quotas - other intangible assets - Amortization quotas - Pasep/Cofins tax credits - Write-offs - Transfer between int. assets & assets assigned for future use - 15 15 Transfer between intangible assets and P.,P.,&E. - As of September 30, 2010 114,329 81,985 196,314 41 Intangible assets Consolidated Balances in service in progress Total As of December 31, 2008 115,944 2,175 118,119 Expenditure program - 18,391 18,391 Capitalizations 5,051 - Amortization quotas - concessions and authorizations - Amortization quotas - other intangible assets - Amortization quotas transf. to int. assets in progress 133 - Write-offs - Transfer between intangible assets and P.,P.,&E. - As of September 30, 2009 114,805 15,648 130,453 a) Concession - ELEJOR The acquisition of the shares held by Triunfo Participações S.A., in December 2003, resulted in total goodwill of R$ 22,626, which corresponded to a balance of R$ 19,232 as of September 30, 2010, under the Parent Company. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in October 2036, and its effect on the statement of operations as of September 30, 2010 was R$ 566 (R$ 566 as of September 30, 2009). b) Authorization - UEG Araucária The acquisition on May 31, 2006 of quotas in COPEL Empreendimentos Ltda., the company that holds control of UEG Araucária and was incorporated into COPEL Geração e Transmissão as of September 30, 2010, resulted in goodwill of R$ 53,954, with a balance of R$ 45,157 as of September 30, 2010. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of UEG Araucária, whose government authorization expires in December 2029. Its effect on the statement of income as of September 30, 2010 was R$ 1,759 (R$ 1,759 as of September 30, 2009). c) Concession - SANEPAR In 1998, the acquisition by Dominó Holdings S.A. of an interest in SANEPAR resulted in goodwill of R$ 24,316, with a balance of R$ 5,269 as of September 30, 2010. This balance, proportionally to COPEL's stake (45%), corresponds to R$ 2,371, and has been amortized over 15 years as of 1999, at the rate of R$ 61 a month, with a charge to income of R$ 547 as of September 30, 2010 (R$ 547 as of September 30, 2009). 42 d) Rights of use of software Out of the amounts recorded as rights of use of software, under intangible assets in progress, R$ 48,723 (R$ 38,753 as of June 30, 2010) correspond to expenses with the implementation of the new integrated corporate management system (ERP), of which R$ 10,048 are from COPEL Geração e Transmissão (R$ 8,846 as of June 30, 2010) and R$ 38,675 are from COPEL Distribuição (R$ 29,907 as of June 30, 2010). 18 Loans and Financing Consolidated . Current Noncurrent liabilities liabilities 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Principal amount Interest Total Foreign currency IDB (a) 9,135 73 9,208 19,225 - - National Treasury (b) 4,810 1,281 6,091 5,704 54,666 58,128 Eletrobrás 5 - 5 5 18 19 13,950 1,354 15,304 24,934 54,684 58,147 Local currency ( reais ) Banco do Brasil (c) 177 3,600 3,777 10,970 682,117 330,140 Eletrobrás (d) 44,432 11 44,443 42,415 251,429 262,509 BNDES - Compagas (e) 6,336 - 6,336 6,367 1,627 3,229 Finep (f) 1,446 15 1,461 1,027 5,639 6,073 BNDES (g) - 1,346 1,346 1,329 84,941 84,941 Banco do Brasil - BNDES transfer (h) - 1,404 1,404 1,404 84,941 84,941 52,391 6,376 58,767 63,512 1,110,694 771,833 66,341 7,730 74,071 88,446 1,165,378 829,980 Parent Company . Current Noncurrent liabilities liabilities 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Principal amount Interest Total Foreign currency National Treasury (b) 4,810 1,281 6,091 5,704 54,666 58,128 . Local currency ( reais ) Banco do Brasil (c) - 3,597 3,597 10,805 329,600 329,600 4,810 4,878 9,688 16,509 384,266 387,728 43 Maturity of noncurrent installments Foreign Local currency currency Consolidated 30.09.2010 30.06.2010 2,408 12,891 15,299 28,886 3,545 56,229 59,774 59,850 2,274 174,422 176,696 59,350 1,140 503,870 505,010 387,571 - 172,391 172,391 54,986 - 38,602 38,602 38,603 - 21,975 21,975 22,044 - 21,066 21,066 21,135 - 18,318 18,318 18,387 - 15,720 15,720 15,769 - 10,622 10,622 10,621 - 10,618 10,618 10,618 After 2022 45,317 53,970 99,287 102,160 54,684 1,110,694 1,165,378 829,980 Changes in loans and financing Foreign currency Local currency Consolidated Balances Current Noncurrent Current Noncurrent Total As of December 31, 2009 24,778 67,865 56,920 716,279 865,842 Funds raised - - - 430,059 430,059 Interest 2,739 59,406 2,757 64,902 Monetary and exchange variation 297 2,534 1,290 Transfers 12,348 40,935 - Amortization - principal amounts - - Amortization - charges on principal amounts - - Amortization - interest - - As of September 30, 2010 15,304 54,684 58,767 1,110,694 1,239,449 Foreign currency Local currency Consolidated Balances Current Noncurrent Current Noncurrent Total As of December 31, 2008 41,109 121,947 57,352 647,109 867,517 Funds raised - - - 141,811 141,811 Capitalized interest - - - 2,047 2,047 Interest 4,996 - 47,558 776 53,330 Monetary and exchange variation Transfers 24,442 48,282 - Amortization - principal amounts - - Amortization - charges on principal amounts - - Amortization - interest - - As of September 30, 2009 25,966 71,897 46,955 742,352 887,170 44 a) Inter-American Development Bank - IDB Loan for the Segredo Hydroelectric Power Plant and for the Jordão River Diversion Project, received on 15 January 1991, in the amount of US$ 135,000. This debt is amortized semi-annually, with final maturity in January 2011. Interest is calculated according to the IDB funding rate, which in the third quarter of 2010 was 4.13% p.a. The agreement features provisions providing for termination in the following cases: 1) default by the debtor on any other obligation set forth in the agreement or agreements signed with the bank for financing of the project; 2) withdrawal or suspension of the Federal Republic of Brazil as a member of the IDB; 3) default by the guarantor, if any, of any obligation set forth in the guaranty agreement; 4) ratio between current assets and total short-term commercial and bank financing, except for the current share of long-term indebtedness and dividends to be reinvested, lower than 1.2; and 5) ratio between long-term indebtedness and shareholders equity exceeding 0.9. This agreement is guaranteed by the Federal Government and by mortgage and fiduciary guarantees. b) National Treasury Department ( Secretaria do Tesouro Nacional or STN) The restructuring of medium and long-term debt, signed on May 20, 1998, in connection with the financing received under Law no. 4,131/62, is shown below: Term Final Grace period Bond type (years) maturity (years) Consolidated 30.09.2010 30.06.2010 Par Bond 30 15.04.2024 30 27,451 28,750 Capitalization Bond 20 15.04.2014 10 9,417 9,815 Debt Conversion Bond 18 15.04.2012 10 5,123 5,417 Discount Bond 30 15.04.2024 30 18,766 19,850 60,757 63,832 The annual interest rates and repayments are as follows: . Bond type Annual interest rates (%) Payments Par Bond 6.0 single Capitalization Bond 8.0 semi-annual Debt Conversion Bond Six-month LIBOR + 0.8750 semi-annual Discount Bond Six-month LIBOR + 0.8125 single 45 As collateral for this agreement, the Company has assigned and transferred to the Federal Government, conditioned to the non-payment of any financing installment, the credits that are made to the Companys centralized revenues account, up to a limit sufficient to cover the payment of installments and other charges payable upon each maturity. For the Discount and Par Bonds, there are collateral deposits of R$ 11,227 and R$ 15,989 as of September 30, 2010 (R$ 11,938 and R$ 17,002 as of June 30, 2010), respectively, recorded under collaterals and escrow deposits, in long-term receivables (Note 10). c) Banco do Brasil S.A. The Company has the following contracts with Banco do Brasil: 1) Private Credit Assignment Agreement with the Federal Government, through Banco do Brasil, signed on March 30, 1994, repayable in 240 monthly installments based on the Price amortization system starting on April 1, 1994, monthly restated by the TJLP and IGP-M plus interest of 5.098% p.a. and secured by COPELs revenues.; and 2) The following Parent Company credit notes: Issue Interest due Principal Credit notes date Maturity semi-annually amount Interest Total Commercial no. 330.600.129 106.5% of average CDI rate 29,000 525 29,525 Industrial no. 330.600.132 106.2% of average CDI rate 231,000 2,270 233,270 Industrial no. 330.600.151 106.5% of average CDI rate 18,000 326 18,326 Industrial no. 330.600.156 106.5% of average CDI rate 14,348 141 14,489 Industrial no. 330.600.157 106.5% of average CDI rate 37,252 335 37,587 329,600 3,597 333,197 As a guarantee, Banco do Brasil has been authorized to deduct any amounts credited, on any grounds, to the Company's deposit account to cover, in part or in full, the outstanding balance due under the line of credit. It has also been irrevocably authorized, regardless of prior notice, to offset the banks receivable, which corresponds to the outstanding balance due under the line of credit, with any credits the Company has or accrues at Banco do Brasil. 3) Fixed Credit Assignment Agreement no. 21/02255-4, in the amount of R$ 350,000, signed by COPEL Distribuição and Banco do Brasil on September 10, 2010, for the single purpose of financing working capital. This debt will be paid in three annual and consecutive installments, the first one due on August 25, 2013, in the amount of R$ 116,666, and the others in the amount of R$ 116,667, due on July 11, 2014 and August 15, 2015, plus financial charges proportional to the share of the principal amount being paid off, so that the payment of the final installment will repay the debt in full. 46 The outstanding amounts will be subject to charges based on the basic return rate of the Brazilian "poupança" (national savings account or IRP) plus additional charges based on the fluctuating interest rate that will be calculated exponentially, based on the daily equivalent rate (calendar year of 365 or 366 days). The actual rate resulting from the combination of the fluctuating interest rate and the IRP will be equivalent, for each period of calculation, to 98.5% of the variation of the Interbank Deposit Certificate rate (CDI) for the same period. Charges will be accrued and capitalized monthly in the account linked to the agreement, on the due date and upon settlement of the debt, for payment together with the principal amount installments. To ensure the payment of any liabilities under this agreement, COPEL Distribuição has committed to assign, attach, and pledge in favor of Banco do Brasil trade notes, duly endorsed and accompanied by the corresponding signed authorization for withdrawal. The contract contains provisions on accelerated maturity in certain conditions. The amount of R$ 350,000 was made available to the Company in full on September 10, 2010. d) Eletrobrás  Centrais Elétricas Brasileiras S.A. Loans originated from the Eletrobrás Financing Fund (FINEL) and from the Global Reversal Reserve (RGR) for the expansion of the generation, transmission, and distribution systems. Repayments started in February 1999, and the last payment is due in August 2021. Interest of 5.0% to 8.0% p.a. and principal are repaid monthly, adjusted by the FINEL and Federal Reference Unit (UFIR) rates. Contract ECFS  142/2006, was signed on May 11, 2006 by COPEL Distribuição and Eletrobrás, in the amount of R$ 74,340, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 42,480 came from RGR funds, and R$ 31,860 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on September 30, 2018. The total funds received under this contract amount to R$ 63,104, of which R$ 36,056 came from RGR funds and R$ 27,048 from CDE funds. There will be no further disbursements under this agreement. 47 Contract ECFS  206/2007, was signed on March 3, 2008 by COPEL Distribuição and Eletrobrás, in the amount of R$ 126,430, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 108,369 came from RGR funds, and R$ 18,061 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on August 30, 2020. In August 2008, COPEL withdrew R$ 37,929, of which R$ 32,511 came from RGR funds and R$ 5,418 from CDE funds. In June 2009, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. In March 2010, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. These loans are secured by COPELs own revenues, pursuant to a mandate issued by public act, and by the issue of promissory notes in the same number of outstanding installments. e) BNDES - Compagas Financing from BNDES for the expansion of the Companys gas distribution network. This financing agreement is divided into subcredits, a part of which is restated by an interest rate of 4% p.a. plus the TJLP long-term interest rate, and the remainder by the variation of the BNDES Monetary Unit (UMBND). This agreement does not contain restrictive provisions. It is secured by Compagas gas supply receivables, corresponding to two financing installments, which shall be deposited exclusively and kept in a checking account at Banco Itaú S.A. f) Financiadora de Estudos e Projetos - FINEP 1) Loan agreement no. 02070791-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Generation Research and Development Project for 2007". The total credit amounts to R$ 5,078. The first installment, in the amount of R$ 1,464, was released in April 2008, the second one, in the amount of R$ 2,321, was released in May 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.37% p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. 48 2) Loan agreement no. 02070790-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Transmission Research and Development Project for 2007". The total credit amounts to R$ 3,535. The first installment, in the amount of R$ 844, was released in October 2008, the second one, in the amount of R$ 2,451, was released in December 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.13 % p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. g) BNDES - COPEL Geração e Transmissão On March 17, 2009, COPEL Geração e Transmissão signed with BNDES Loan Agreement no. 08.2.0989.1, with COPEL as a intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments as funds are required and pursuant to BNDES' financial scheduling. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 1.63% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of BNDES a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Compra de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first release of funds took place in July 2009, in the amount of R$ 55,748, and the second one, in February 2010, in the amount of R$ 29,193. 49 The contract contains provisions on accelerated maturity in certain conditions. h) Banco do Brasil  Transfer of BNDES funds On April 16, 2009, COPEL Geração e Transmissão signed with Banco do Brasil Loan Agreement no. 21/02000-0, with COPEL as an intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments pursuant to the Uses and Sources Schedule attached to the agreement. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 2.13% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of Banco do Brasil a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Comercialização de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first release of funds took place in August 2009, in the amount of R$ 55,748, and the second one, in March 2010, in the amount of R$ 29,193. The contract contains provisions on accelerated maturity in certain conditions. 19 Debentures Current Noncurrent liabilities liabilities 30.09.2010 30.06.2010 30.09.2010 30.06.2010 Total Total Debentures - Parent Company 605,020 18,699 - 600,000 605,020 18,699 - 600,000 50 Changes in the balances of debentures Current Noncurrent Consolidated Balances liabilities liabilities total As of December 31, 2009 54,195 753,384 807,579 Interest 46,628 - 46,628 Transfers 753,384 (753,384) - Amortization - principal amounts (177,908) - (177,908) Amortization - charges on principal amounts (10,140) - (10,140) Amortization - interest (61,139) - (61,139) As of September 30, 2010 605,020 - 605,020 Current Noncurrent Consolidated Balances liabilities liabilities total As of December 31, 2008 195,000 802,116 997,116 Interest 65,379 - 65,379 Monetary variation 23 234 257 Transfers 32,179 (32,179) - Amortization - principal amounts (153,339) - (153,339) Amortization - charges on principal amounts - Amortization - interest (98,337) - As of September 30, 2009 40,494 770,171 810,665 Debentures - Parent Company A single series of 60,000 debentures makes up the fourth issue of simple debentures conducted by the Parent Company on September 1, 2006, in the amount of R$ 600,000, and concluded on October 6, 2006, with full subscription in the total amount of R$ 607,899, with a five-year term from issue date and final maturity on September 1, 2011. These are simple, nominative debentures, non-convertible into stock, issued in book-entry form, and unsecured. These securities yield interest on their face value of 104% of the average one-day Interfinance Deposit (DI - over) rates, extra-group, expressed in an annual percentage rate based on 252 business days, calculated and published daily by CETIP (the DI rate) in exponential and cumulative pro rata tempore manner according to the number of business days elapsed. Interest corresponding to the capitalization period is due and paid semi-annually, with the first due date on March 1, 2007 and the last on September 1, 2011. There will be no renegotiation of these debentures. The resources obtained with the issue of these debentures were used to optimize the Companys debt profile, by means of payment of its financial obligations, and to reinforce its cash flow. The resources from this issue were used to settle 1/3 of the principal amount of the Company's 3 rd issue of debentures, due on February 1, 2007, and the principal amount of the Companys 2 nd issue of debentures, due on March 1, 2007. 51 The debentures feature provisions setting forth accelerated maturity in the cases described in COPELs financial statements as of December 31, 2009. Debentures - Elejor ELEJOR, in compliance with the changes and conditions contained in the first amendment to its debenture contract, paid off in advance, on March 5, 2010, all the remaining debentures held by BNDESPAR, in the amount of R$ 181,239. The full outstanding debt to BNDESPAR has been paid. 20 Suppliers . Consolidated 30.09.2010 30.06.2010 Charges for the use of the power grid Use of the Basic Network 63,115 64,902 Energy transmission 4,545 4,266 Use of connections 286 274 67,946 69,442 Electricity suppliers Eletrobrás (Itaipu) 75,762 80,263 Furnas Centrais Elétricas S.A. 38,609 35,836 Companhia Hidro Elétrica do São Francisco - Chesf 34,729 32,247 Utilities - CCEE (Note 33) 22,104 11,570 Petróleo Brasileiro S.A. - Petrobras 14,838 7,792 Companhia Energética de São Paulo - Cesp 14,119 13,175 Rio Pedrinho Energética S.A. e Consórcio Salto Natal Energética S.A. 13,347 12,691 Mechanism for the Offsetting of Surpluses and Deficits - MCSD 13,009 12,356 Centrais Elétricas do Norte do Brasil S.A. - Eletronorte 11,263 10,458 Itiquira Energética S.A. 9,704 9,457 Companhia Energética de Minas Gerais - Cemig 5,356 4,973 Dona Francisca Energética S.A. 4,936 4,936 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 3,966 3,682 Light S.A. 2,959 2,747 Other suppliers 19,731 12,678 284,432 254,861 Materials and services Petróleo Brasileiro S.A. - Petrobras - gas purchase by Compagas 27,394 27,549 Petróleo Brasileiro S.A. - Petrobras - renegotiation (a) 47,074 45,851 Petróleo Brasileiro S.A. - Petrobras - renegotiation - noncurrent (a) 152,990 160,477 Other suppliers 132,547 147,602 360,005 381,479 712,383 705,782 Current 559,393 545,305 Noncurrent 152,990 160,477 52 a) Petróleo Brasileiro S.A.  Petrobras - renegotiation On March 6, 2006, COPEL signed an agreement with Petrobras to settle the pending issues regarding the gas purchase agreement for the Araucária Thermal Power Plant. This settlement comprised the signature of an Out-of-Court Agreement, under which COPEL Generation, with COPEL as guarantor, acknowledged a R$ 150,000 debt to Petrobras, as grantor of Compagas credits to COPEL Generation, which shall be paid in 60 monthly installments restated by the Selic rate, starting in January 2010. On May 30, 2006, COPEL Generation signed a Mutual Release Agreement with Compagas under which both companies fully and irrevocably release each other from all obligations and rights under the Natural Gas Purchase and Sale Agreement signed by them on May 30, 2000 and terminated on May 31, 2005, renouncing any claims against each other, on any grounds, as of the date of the Out of Court Settlement and Confession of Indebtedness signed by them and by Petrobras, with the participation of COPEL. The debt acknowledged by COPEL Generation remains. b) Main power purchase agreements The table below features the main power purchase agreements signed in the regulated power trading environment. These contracts are shown at original value and are restated annually according to the IPCA inflation index. . Period of Purchased power Date of Average purchase supply (annual avg. MW) auction price (R$/MWh) Auction of power from existing facilities 1st Auction - 2005 Product 2005 a 2012 942.92 57.51 1st Auction - 2006 Product 2006 a 2013 450.88 67.33 1st Auction - 2007 Product 2007 a 2014 9.79 75.46 2nd Auction - 2008 Product 2008 a 2015 67.65 83.13 4th Auction - 2009 Product 2009 a 2016 43.25 94.91 5th Auction - 2007 Product 2007 a 2014 160.04 104.74 1,674.53 Auction of power from new facilities 1st Auction - 2008 Hydro Product 2008 a 2037 3.61 106.95 1st Auction - 2008 Thermal Product 2008 a 2022 28.56 132.26 1st Auction - 2009 Hydro Product 2009 a 2038 3.26 114.28 1st Auction - 2009 Thermal Product 2009 a 2023 41.59 129.26 1st Auction - 2010 Hydro Product 2010 a 2039 66.32 114.57 1st Auction - 2010 Thermal Product 2010 a 2024 64.30 121.81 3rd Auction - 2011 Hydro Product 2011 a 2040 57.66 120.86 3rd Auction - 2011 Thermal Product 2011 a 2025 54.22 137.44 4th Auction - 2010 Thermal Product 2010 a 2024 18.32 134.64 5th Auction - 2012 Hydro Product 2012 a 2041 52.50 129.14 5th Auction - 2012 Thermal Product 2012 a 2026 117.27 128.37 6th Auction - 2011 Thermal Product 2011 a 2025 51.07 128.42 7th Auction - 2013 Hydro Product 2013 a 2042 12.24 98.98 7th Auction - 2013 Thermal Product 2013 a 2027 303.99 145.23 Santo Antonio 2012 a 2041 106.00 78.87 Jirau 2013 a 2042 141.51 71.37 1,122.42 53 21 Payroll, Social Charges, and Labor Accruals . Consolidated 30.09.2010 30.06.2010 Payroll Taxes and social contributions 19,342 19,911 Payroll, net 2,849 2,196 Assignments to third-parties - 2 22,191 22,109 Labor accruals Paid vacation and annual bonus ("13th salary") 82,526 70,202 Social charges on paid vacation and annual bonus ("13th salary") 25,880 22,036 Profit sharing 39,516 30,539 Voluntary redundancy program 9,316 9,832 157,238 132,609 179,429 154,718 22 Post-Employment Benefits The consolidated and recognized amounts in liabilities, under Post-Employment Benefits, are summarized below: Consolidated Total 30.09.2010 30.06.2010 Pension Plan (a) Benefits Plan - Plan III (DC) 8,250 8,656 8,250 8,656 . Healthcare Plan (b) 375,693 372,521 383,943 381,177 Current 23,387 23,807 Noncurrent 360,556 357,370 The consolidated amounts recognized in the statement of operations are shown below: . Consolidated 30.09.2010 30.09.2009 Pension plan - periodic post-employment cost - Pension plan (DC) 39,907 38,734 Pension plan (DC) - management 292 139 Healthcare plan - post-employment 20,868 20,007 Healthcare plan contributions 22,829 21,485 Healthcare plan contributions - management 6 3 83,902 (-) Transfers to construction in progress 78,371 54 The annual estimated cost of pension plans I and II for 2010, calculated by an independent actuary, resulted in income due to the actuarial gains which are being amortized and whose amounts exceed the regular periodic cost of the plans. Changes in the post-employment benefits balance Current Noncurrent Consolidated Balances liabilities liabilities Total As of December 31, 2009 22,505 352,976 375,481 Appropriation of actuarial calculation - healtcare plan - 20,868 20,868 Pension and healthcare contributions 63,034 - 63,034 Transfers 13,288 - Amortizations - As of September 30, 2010 23,387 360,556 383,943 Current Noncurrent Consolidated Balances liabilities liabilities Total As of December 31, 2008 22,066 425,879 447,945 Appropriation of actuarial calculation - Pension and healthcare contributions 60,361 - 60,361 Transfers 8,830 - Amortizations - As of September 30, 2009 20,764 345,058 365,822 a) Pension Plan The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III). Pension Plans I and II are defined benefit plans, while Plan III is a defined contribution plan. The cost shares borne by the plans sponsors are recorded according to an actuarial assessment prepared annually by independent actuaries pursuant to the rules of CVM Ruling no. 371/00. The actuarial and financial assumptions for purposes of actuarial assessment are discussed with the independent actuaries and approved by the sponsors senior management. The flow of payment of contributions under Plans I and II, as of July 2007, was guaranteed under an agreement called Private Agreement for Adjustment of Mathematical Reserves for the Basic and Supplemental Pension Plans, signed on January 20, 1999. Based on legal opinions by external and internal legal experts who reviewed specific clauses of this agreement and concluded that the corresponding liabilities had expired, the Company notified the senior management of Fundação COPEL de Previdência e Assistência Social, on July 27, 2007, that no contribution payments would be made under that agreement as of August 2007. 55 In September 2007, Fundação COPEL disputed COPEL's interpretation, which led to a joint request for review and ruling by the State Department of Supplemental Pension Plans (SPC). After the submission of requested clarifications and the conduction of an actuarial audit recommended by the SPC in November 2007, in October 2008 the SPC requested further clarifications about the report and the opinion of the consulting company in charge of the audit, which had been submitted by the COPEL Foundation in July 2008. In May 2010, the National Supplemental Pension Plan Supervision Office (PREVIC, formerly SPC) issued a letter in response to COPELs request, stating that the debt in question is of actuarial nature rather than financial nature, so that it must be annually reviewed by an actuary. b) Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of healthcare expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. 23 Regulatory Charges . Consolidated 30.09.2010 30.06.2010 Fuel Consumption Account - CCC 27,607 16,998 Energy Development Account - CDE 18,807 18,807 Global Reversal Reserve - RGR 11,932 14,173 58,346 49,978 24 Research and Development and Energy Efficiency COPELs balances allocated to Research and Development and Energy Efficiency are broken down below: . Applied and used - Payable Balance to be Balance as of Balance as of projects in progress amount used in projects 30.09.2010 30.06.2010 Research and Development - R&D FNDCT - 2,769 - 2,769 2,470 MME - 1,388 - 1,388 1,236 R&D 23,758 - 88,055 111,813 107,179 23,758 4,157 88,055 115,970 110,885 Energy Efficiency Program - EEP 45,586 - 83,760 129,346 118,091 69,344 4,157 171,815 245,316 228,976 Current 113,157 114,633 Noncurrent 132,159 114,343 56 Changes in the balances of R&D and EEP FNDCT MME R&D EEP Consolidated Balances current current current noncurrent current noncurrent Total As of December 31, 2009 1,325 682 49,653 54,908 69,345 35,585 211,498 Additions 11,863 5,913 943 11,203 - 15,786 45,708 SELIC interest rate - - 574 4,185 - 10,479 15,238 Transfers - - 13 - - - Payments - Concluded projects - As of September 30, 2010 2,769 1,388 41,504 70,309 67,496 61,850 245,316 FNDCT MME R&D EEP Consolidated Balances current current current noncurrent current noncurrent Total As of December 31, 2008 18,649 9,345 48,087 37,509 50,403 34,570 198,563 Additions 10,846 5,423 2,718 8,128 3,023 11,162 41,300 SELIC interest rate - - 1,370 3,899 1,236 3,691 10,196 Transfers - - 3,509 4,263 - Payments - Concluded projects - As of September 30, 2009 2,462 1,251 46,218 53,045 46,994 53,686 203,656 25 Other Accounts Payable . Consolidated 30.09.2010 30.06.2010 Current liabilities Concession charge - ANEEL grant 40,813 36,610 Compensation for use of water resources 17,816 19,408 Collected public lighting charge 17,472 18,015 Reimbursement of customer contributions 6,905 9,334 Participation in consortia 6,753 6,753 Insurance companies 4,649 13 Customers 4,498 3,947 Pledged collaterals 3,213 3,245 Reparations to the Apucaraninha Indian community 2,699 2,686 ANEEL inspection fee 1,638 1,638 Advance payments from customers 1,219 1,401 Interest on compulsory loans - Eletrobrás 979 987 Other liabilities 12,179 10,283 120,833 114,320 Noncurrent liabilities Reparations to the Apucaraninha Indian community 2,699 2,686 Other liabilities 357 357 3,056 3,043 57 26 Contingencies and Reserves for Litigation The Company is a party to several lawsuits filed before different courts. COPELs senior management, based on the opinion of its legal counsel, has kept a reserve for litigation in connection with lawsuits which are likely to result in losses. Consolidated Balance as of Additions/ Additions to Balance as of Judicial Net Net 31.12.2009 (reversals) P.,P.,&E. Payments deposits provision provision Labor 158,431 49,380 1 195,185 (29,593) 165,592 158,814 Regulatory 37,010 - 30,725 - 30,725 37,003 Civil: Suppliers (a) 84,024 1,467 - - 85,491 (34,655) 50,836 51,492 Civil and administrative claims 57,213 (5,048) - 46,876 (10,885) 35,991 37,784 Easements (b) 14,902 - (4,775) (124) 10,003 - 10,003 9,862 Condemnation and property (b) 125,339 - 7,242 (70) 132,511 - 132,511 131,934 Customers 5,324 20 - (15) 5,329 (1,172) 4,157 4,265 Environmental claims 10 30 - - 40 - 40 10 286,812 (3,531) 2,467 280,250 (46,712) 233,538 235,347 Tax 77,858 19,754 - (2) 97,610 (31,264) 66,346 60,007 560,111 65,596 2,468 603,770 (107,569) 496,201 491,171 Parent Company Balance as of Balance as of Judicial Net Net 31.12.2009 Additions Payments 30.09.2010 deposits provision provision 30.09.2010 30.06.2010 Regulatory claims 9,249 - - 9,249 - 9,249 9,249 Civil claims 328 6,265 (2,318) 4,275 - 4,275 4,276 Tax claims 44,357 8,985 - 53,342 22,128 22,073 53,934 15,250 (2,318) 66,866 35,652 35,598 The amount tied to cases classified as possible losses, estimated by the Company and its subsidiaries as of September 30, 2010, reached R$ 2,099,902, of which R$ 106,467 correspond to labor claims; R$ 1,405,708 to regulatory claims; R$ 141,715 to civil claims; and R$ 446,012 to tax claims. It is important to point out that COPEL has a good chance of success in the lawsuit it filed to dispute the effects of ANEEL Ruling no. 288/02, based on the opinion of its legal counsel, as discussed in Note 33 herein, under the title Electric Energy Trading Chamber (CCEE). For one of the tax claims included in the amount of R$ 452,199 described above, a court-ordered attachment of R$ 181,014 took place in April 2010. Company management is making its best efforts to revert it. Its classification remains as possible loss. The breakdown of the types of lawsuits in which COPEL is involved as of September 30, 2010 is consistent with the one featured in the Company's financial statements as of December 31, 2009. 58 a) Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. COPEL Distribuição is disputing in court the validity of the terms and conditions of the power purchase and sale agreements signed with Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A., based on the argument that they grant benefits to the selling companies that hurt the public interest. At the same time, both companies, after having rescinded the agreements, filed for arbitration before the Arbitration Chamber of Fundação Getúlio Vargas, which sentenced COPEL to the payment of contractual penalties for having caused the rescission of the agreement. COPEL has filed for a court order making the arbitration ruling void. Management, based on the opinion of its legal counsel that it is likely to lose this case and on the current stage of the lawsuits, decided to set aside a reserve for litigation in the original amount of the debt, restated according to the original contractual terms, which amounted to R$ 98,838 as of September 30, 2010. Out of this amount, R$ 13,347 are recorded under Suppliers. b) Easements, condemnation, and real estate COPELs real estate claims comprise mostly cases of condemnation and easements, in which compensation is always mandatory pursuant to the Federal Constitution, which requires that the Federal Government pay just compensation, in cash, prior to condemnation of private property or to the imposition of restrictions on the use of property without transfer of title. Lawsuits are usually filed when parties fail to agree on the amount of compensation due. Ivaí Engenharia de Obras S.A. In a lawsuit filed by Ivaí Engenharia de Obras S.A., COPEL Geração e Transmissão was sentenced to the payment of R$ 180,917 as compensation for a supposed economic-financial imbalance under Contract D-01, concerning construction work for the Jordão River diversion project. COPEL appealed this decision and was partially successful, avoiding the application of the SELIC interest rate on top of the penalty interest. COPEL will continue to dispute this claim in court, through all means legally available. In 2007, in light of the evaluation conducted by its Chief Legal Office, which estimates that a loss is probable, the Company set aside a reserve for litigation recorded against property, plant, and equipment, in the amount of R$ 118,058 as of September 30, 2010. 59 27 Non-Controlling Shareholding Interests Consolidated Balances Compagas Elejor UEG Araucária Total As of December 31, 2009 92,823 30,461 130,253 253,537 Funds for capital increase - 54,000 - 54,000 Proposed dividends (1,278) - - (1,278) Income for the quarter 19,209 9,541 28,198 As of September 30, 2010 110,754 94,002 129,701 334,457 Consolidated Balances Compagas Elejor UEG Araucária Total As of December 31, 2008 83,399 24,139 132,225 239,763 Proposed dividends (3,520) - - (3,520) Income for the quarter 13,300 5,643 18,607 As of September 30, 2009 93,179 29,782 131,889 254,850 28 Stock Capital As of September 30, 2010, Copels paid in share capital, represented by shares with no par value, was R$ 6,910,000. The different classes of shares and main shareholders are detailed below: In number of shares Shareholders Common Class A preferred Class B preferred Total % State of Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 Eletrobrás 1,530,774 1.06 - 1,530,774 0.56 Free float: BM&FBOVESPA 19,487,032 13.44 129,755 33.03 60,714,699 47.35 80,331,486 29.35 NYSE 132,425 0.09 - - 39,981,332 31.18 40,113,757 14.66 Latibex - 202,371 0.16 202,371 0.07 Municipalities 178,393 0.12 12,797 3.26 - - 191,190 0.07 Other shareholders 375,083 0.25 250,319 63.71 37,377 0.02 662,779 0.25 145,031,080 100.00 392,871 100.00 128,231,424 100.00 273,655,375 100.00 São Paulo Stock, Commodities, and Futures Exchange New York Stock Exchange The Market for Latin-American Securities in Euros, linked to the Madrid Stock Exchange Each share entitles its holder to one vote in the general shareholders meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class A preferred shares enjoy priority in the reimbursement of capital and in the right to non-cumulative annual dividends of 10%, calculated proportionately to the capital represented by the shares of this class. 60 Class B preferred shares enjoy priority in the reimbursement of capital and the right to the distribution of minimum dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Companys by-laws, calculated proportionately to the capital represented by the shares of this class. Class B shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class A shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. 61 29 Gross Revenues from Sales and/or Services . Consolidated 30.09.2010 30.09.2009 Electricity sales to final customers Residential 873,860 780,428 Industrial 898,425 807,888 Commercial, services, and other activities 569,811 503,973 Rural 111,017 99,380 Government agencies 76,068 68,070 Public lighting 58,541 54,692 Public services 54,606 49,818 Installment for Adjustment of Network Charges 1,167 2,469 2,643,495 2,366,718 Electricity sales to distributors Agreements for Power Trade on the Regulated Market - CCEAR (auction) 841,759 803,202 Bilateral contracts 164,728 145,215 Electric Energy Trading Chamber - CCEE 84,204 55,605 1,090,691 1,004,022 Availability of the power grid Rate for the use of the distribution system (TUSD) Residential 972,060 845,221 Industrial 882,250 758,315 Commercial, services, and other activities 640,166 550,135 Rural 123,054 107,982 Government agencies 84,938 73,768 Public lighting 65,442 59,283 Public services 61,150 54,013 Free customers 129,889 104,793 Basic Network and basic interface network 129,841 121,574 Connection grid 2,277 2,001 Installment for Adjustment of Basic Network charges (a) (30,068) 5,951 3,060,999 2,683,036 . Telecommunications revenues 94,553 76,096 . Piped gas distribution 226,815 195,386 Other operating revenues Leases and rents 68,557 81,458 Revenues from services 25,166 28,037 Charged services 5,755 7,187 Other revenues 1,329 787 100,807 117,469 7,217,360 6,442,727 a) Network charge adjustment share In June 2010, COPEL Geração e Transmissão recorded R$ 40,091 as a network charge adjustment share resulting from revenue discrepancies between July 1, 2009 and June 30, 2010, pursuant to ANEEL Ratification Resolution no. 1008/10. Out of this amount, R$ 10,123 were reversed due to having been offset against the third quarter revenues. 62 30 Deductions from Gross Revenues . Consolidated 30.09.2010 30.09.2009 Taxes and social contributions on revenues VAT (ICMS) 1,519,641 1,314,865 COFINS 553,727 499,410 PIS/PASEP 120,211 108,494 ISSQN 1,410 1,347 2,194,989 1,924,116 Regulatory charges Energy Development Account - CDE 172,844 147,185 Fuel Consumption Account - CCC 182,337 139,187 Global Reversal Reserve - RGR 62,235 58,964 Research and development and energy efficiency - R&D and EEP 45,526 41,300 Other 9,994 215 472,936 386,851 2,667,925 2,310,967 31 Operating Costs and Expenses Consolidated operating costs and expenses are broken down below: Costs of General and Other revenues Nature of costs and expenses goods and/or Sales administ. (expenses), Consolidated services expenses expenses net Total 30.09.2010 Energ y purchased for resale (a) - - - (1,697,926) Charges for use of power grid (b) (489,569) - - - Personnel and management (c) (434,413) (3,781) (113,640) - Pension and healthcare plans (Note 22) (61,606) (16,331) - Materials and supplies (d) (54,853) (5,909) - Raw materials and supplies for power generation (19,179) - - - Natural gas and supplies for gas business (104,417) - - - Third-party services (e) (176,756) (18,668) (49,238) - Depreciation and amortization (280,229) (20,674) Provisions and reversals (f) - (20,716) - Other costs and expenses (g) (21,377) 4,608 (31,700) (39,719) (237,492) (3,808,906) Costs of General and Other revenues Nature of costs and expenses goods and/or Sales administ. (expenses), Consolidated services expenses expenses net Total 30.09.2009 Electricity purchased for resale (a) (1.213.808) - - - (1.213.808) Charges for use of power grid (b) (438.953) - - - (438.953) Personnel and management (c) (415.810) (3.423) (112.721) - (531.954) Pension and healthcare plans (Note 22) 10.802 (167) 6.300 - 16.935 Materials and supplies (d) (40.384) (2.175) (4.732) - (47.291) Raw materials and supplies for power generation (18.029) - - - (18.029) Natural gas and supplies for gas business (101.954) - - - (101.954) Third-party services (e) (161.865) (18.685) (36.861) - (217.411) Depreciation and amortization (272.035) (8) (18.065) (2.872) (292.980) Provisions and reversals (f) - (11.915) - (53.449) (65.364) Other costs and expenses (g) (14.932) 3.298 (57.177) (76.442) (145.253) (2.666.968) (33.075) (223.256) (132.763) (3.056.062) 63 Parent Company operating costs and expenses are broken down below: General and Other revenues Parent Nature of costs and expenses administrative (expenses), Company expenses net Total 30.09.2010 Management(c) - Healthcare plan - Materials and supplies - Third-party services(e) - Depreciation and amortization - Provisions and reversals(f) - Other expenses 173 General and Other revenues Parent Nature of costs and expenses administrative (expenses), Company expenses net Total 30.09.2009 Management(c) - Healthcare plan - Materials and supplies - Third-party services(e) - Depreciation and amortization - Provisions and reversals(f) - 3,499 3,499 Other expenses 535 3,468 64 a) Energy purchased for resale . Consolidated 30.09.2010 30.09.2009 Eletrobrás - Centrais Elétricas Brasileiras S.A. (Itaipu) 428,530 335,106 Furnas Centrais Elétricas S.A. - auction 264,056 235,976 Companhia Hidro Elétrica do São Francisco - Chesf - auction 246,080 223,940 Electricity purchased for resale - CVA (1) 149,690 (89,470) Companhia Energética de São Paulo - Cesp - auction 95,284 84,237 Itiquira Energética S.A. 87,733 86,192 Program for incentive to alternative energy sources - PROINFA 83,649 49,510 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte - auction 81,259 73,144 Electric Energy Trading Chamber - CCEE 67,565 74,187 Petróleo Brasileiro S.A. - Petrobras 62,560 26,173 Dona Francisca Energética S.A. 44,922 45,169 Companhia Energética de Minas Gerais - Cemig - auction 38,695 42,465 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE - auction 27,878 25,583 Light S.A. - auction 21,115 19,250 Tractbel Energia S.A. - auction 15,390 9,961 Other utilities - auction 137,791 123,857 (-) Pasep/Cofins tax on electricity purchased for resale (154,271) (151,472) 1,697,926 1,213,808 1) The variation in the balance, compared to the previous year, is due to actual prices under power agreements, particularly those for energy from thermal facilities, and to the realization of amounts recognized in the June 2009 rate review. 65 b) Charges for the use of the power grid . Consolidated 30.09.2010 30.09.2009 Furnas Centrais Elétricas S.A. 96,710 90,989 Cia Transmissora de Energia Elétrica Paulista - Cteep 51,690 48,424 System service charges - ESS 49,181 67,598 Companhia Hidro Elétrica do São Francisco - Chesf 45,705 44,158 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte 36,592 31,940 Eletrosul Centrais Elétricas S.A. 33,883 33,125 CVA - charges 23,425 (11,974) Companhia Energética de Minas Gerais - Cemig 20,264 17,750 Novatrans Energia S.A. 15,705 14,618 TSN Transmissora Nordeste Sudeste de Energia S.A. 15,690 14,706 National System Operator - ONS 14,333 13,819 Cia Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 13,497 12,959 Empresa Amazonense de Transmissão de Energia - Eate 13,074 12,305 ATE II Transmissora de Energia S.A. 6,680 6,254 Empresa Norte de Transmissão de Energia S.A. - Ente 6,645 6,255 Itumbiara Transmissora de Energia Ltda 6,318 5,948 Expansion Transmissora de Energia Elétrica S.A. 6,027 5,697 Empresa Transmissora de Energia Oeste Ltda - Eteo 5,399 5,031 STN Sistema de Transmissão Nordeste S.A 5,330 5,016 NTE Nordeste Transmissora de Energia S.A 4,675 4,400 ATE Transmissora Energia S.A 4,252 4,090 Integração Transmissão Energia - Intesa 4,141 3,461 Serra Mesa Transm. Energia Ltda. - SMTE 3,623 3,876 LT Triângulo S.A. 3,558 3,548 ATE III Transmissora Energia S.A 3,494 3,261 Other utilities 47,799 37,881 (-) Pasep/Cofins taxes on charges for the use of the power grid (48,121) (46,182) 489,569 438,953 c) Personnel and management . Parent Company Consolidated 30.09.2010 30.09.2009 30.09.2010 30.09.2009 Personnel Wages and salaries - - 364,224 353,454 Social charges on payroll - - 132,985 123,565 - - 497,209 477,019 Provision for profit sharing - - 42,266 49,497 Meal assistance and education allowance - - 44,836 40,886 Compensation - voluntary redundancy/retirement - - 13,958 15,227 - - 598,269 582,629 (-) Transfers to construction in progress - - (53,976) - - 544,293 524,628 Management Wages and salaries 3,983 4,009 6,285 6,195 Social charges on payroll 1,047 994 1,344 1,253 Other expenses - - 14 19 5,030 5,003 7,643 7,467 (-) Transfers to construction in progress - - (141) 5,030 5,003 7,541 7,326 5,030 5,003 551,834 531,954 66 d) Materials and Supplies . Consolidated 30.09.2010 30.09.2009 Materials for use in the electric system 22,965 11,866 Fuel and vehicle parts 17,476 15,994 Cafeteria supplies 5,731 4,468 Materials for use in civil construction 5,423 2,086 Office supplies 3,112 4,310 Safety supplies 1,368 1,613 Service tools 1,220 1,997 Lodging 1,087 802 Information technology equipment and supplies 786 1,507 Other materials and supplies 2,315 2,648 61,483 47,291 e) Services from third-parties . Parent Company Consolidated 30.09.2010 30.09.2009 30.09.2010 30.09.2009 Power grid maintenance - - 65,051 54,540 Meter reading and bill delivery - - 21,424 22,501 Technical, scientific, and administrative consulting 1,314 1,103 18,558 17,884 Authorized and registered agents - - 18,011 15,915 Data processing and transmission - - 15,207 12,257 Administrative support services - - 13,186 11,552 Security - - 12,633 10,935 Travel 137 - 10,299 9,073 Telephone services - - 9,159 9,817 Civil maintenance services - - 7,917 4,583 Maintenance of easement areas - - 7,785 5,347 Personnel training 1 - 6,948 5,346 Customer service - - 5,423 3,961 Services in "green areas" - - 4,888 3,990 Vehicle maintenance and repairs - - 3,812 3,199 Satellite communication services - - 3,519 2,732 Freight services - - 3,236 2,889 Telephone operator services - - 2,631 2,273 Postal services - - 2,614 4,252 Auditing 1,484 1,536 2,300 2,248 Advertising 326 335 1,271 1,213 Other services 459 273 8,790 10,904 3,721 3,247 244,662 217,411 67 f) Provisions and reversals . Parent Company Consolidated 30.09.2010 30.09.2009 30.09.2010 30.09.2009 Allowance for doubtful accounts (ADA) ADA - customers and distributors (Note 5) - - 20,346 9,733 ADA - third-party services and other receivables - - 370 2,182 - - 20,716 11,915 Reserve (reversal) for litigation (Note 26) Labor - - 49,380 29,892 Tax 8,985 (3,397) 19,754 (2,723) Suppliers - - 1,467 1,329 Environmental - - 30 11 Customers - - 20 336 Regulatory - - 147 Civil and administrative law 6,265 (5,048) 24,457 15,250 (3,499) 65,596 53,449 15,250 (3,499) 86,312 65,364 g) Other operating costs and expenses . Consolidated 30.09.2010 30.09.2009 Compensation for the use of water resources 88,980 49,705 Concession charge - ANEEL grant 32,610 27,429 Losses in the disposal and sale of assets 15,156 9,305 ANEEL Inspection Fee 15,005 11,527 Leases and rents 11,729 9,772 Reparations 11,296 40,906 Taxes 10,687 8,638 Insurance 5,565 4,693 Own power consumption 4,799 4,417 Advertising 2,765 2,218 Donations - Rouanet Law and children's and teenagers' rights fund - FIA 2,580 3,671 Cost and expense recovery (36,658) (33,533) Other costs and expenses (revenues), net 6,857 6,505 171,371 145,253 68 32 Interest Income (Expenses), Net . Parent Company Consolidated 30.09.2010 30.09.2009 30.09.2010 30.09.2009 Interest income Income from financial investments 17,672 34,738 116,267 131,792 Monetary variation of CRC transfer (Note 6) - - 96,927 (17,153) Income from CRC transferred to State Gov. (Note 6) - - 59,960 63,162 Penalties on overdue bills - - 53,918 51,221 Interest on taxes paid in advance 6,626 2,140 13,758 5,879 Interest on deferred regulatory assets (CVA) - - 13,283 16,157 Fines - - 8,944 7,681 Interest and commissions on loan agreements 63,275 59,120 - - Other interest income 4,587 478 8,654 8,847 92,160 96,476 371,711 267,586 (-) Interest expenses Interest on loans and financing 67,773 75,979 94,641 118,300 Monetary and exchange variations 1 4 16,987 (4,609) IOF tax 10 - 16,937 6,849 Interest on R&D and EEP - - 15,238 10,196 Interest on tax installments 7,251 - 11,482 - PIS/PASEP and COFINS taxes on IOC 10,958 25,137 11,359 25,524 Interest on deferred regulatory liabilities (CVA) - - 6,087 1,478 Other interest expenses - 1 11,109 1,751 85,993 101,121 183,840 159,489 6,167 (4,645) 187,871 108,097 33 Spot Market (CCEE) The Wholesale Energy Market or MAE has ceased its operations, and as a consequence its activities, assets, and liabilities were absorbed on November 12, 2004 by the Electric Energy Trading Chamber (CCEE or Spot Market), a private corporate entity subject to ANEEL regulation and inspection. COPEL has not recognized as actual and final the data concerning the sale of electric energy by COPEL Distribuição on the Wholesale Energy Market (MAE or Spot Market), currently CCEE, in 2000, 2001, and the first quarter of 2002. These figures were calculated according to criteria and amounts that take into account decisions by the Regulatory Agency which have been challenged by the Company both administratively and judicially. The Company's claim is substantially based on the fact that it conducted power sale transactions, which should not serve as basis for calculations made by the regulatory agency, only to fulfill contractual obligations to customers on the southeastern market. The estimated amount of discrepancies in calculation was approximately R$ 1,385,000 (restated as of September 30, 2010), which has not been recognized by the Company as a supplier liability. 69 Based on the opinion of its legal counsel, management considers it possible that the final rulings in these lawsuits will be favorable to the Company. Current transactions at CCEE Copel Geração e Copel UEG Transmissão Distribuição Elejor Araucária Consolidated 30.09.2010 Current assets (Note 5) Until December 2009 - 14 - 105 119 1,006 From January through March 2010 - 28,572 From April through June 2010 - 26,082 From July through September 2010 22,703 - - - 22,703 - 22,703 14 - 105 22,822 55,660 Current liabilities (Note 20) From January through March 2010 - 3,899 From April through June 2010 - 7,671 From July through September 2010 - 21,670 434 - 22,104 - - 21,670 434 - 22,104 11,570 Changes in the CCEE balances Outstanding Outstanding balances Payments Additions balances 30.09.2010 Current assets Until December 2009 1,006 - 119 From January through March 2010 28,572 - (28,572) - From April through June 2010 26,082 (22,085) (3,997) - From July through September 2010 - (17,992) 40,695 22,703 55,660 (40,077) 7,239 22,822 (-) Current liabilities From January through March 2010 3,899 - (3,899) - From April through June 2010 7,671 (9,793) 2,122 - From July through September 2010 - (8,958) 31,062 22,104 11,570 (18,751) 29,285 22,104 Net total 44,090 (21,326) (22,046) 718 Unaudited information. 34 Financial Instruments The use of financial instruments by the Company is restricted to Cash and Cash Equivalents, Customers and Distributors, Accounts Receivable from Government Agencies, Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná, Bonds and Securities, Collaterals and Escrow Accounts, Loans and Financing, Debentures, and Suppliers. 70 a) Market Value of Financial Instruments The market values of the Companys main financial instruments as of September 30, 2010, which were close to their carrying values, are shown below: Financial instruments Consolidated Market value Book value 30.09.2010 30.09.2010 30.06.2010 Cash and cash equivalents 1,867,236 1,867,236 1,476,519 Customers and distributors (1) 1,060,783 1,060,783 1,023,129 Accounts receivable from government agencies (1) 158,902 158,902 140,307 CRC transferred to State Government (2) 1,314,640 1,314,640 1,296,238 Bonds and securities (3) 115,357 115,373 47,348 Collaterals and escrow accounts - bonds (3) 118,262 118,261 115,666 Loans and financing (4) 1,239,449 1,239,449 918,426 Debentures (5) 603,624 605,020 618,699 Suppliers - Eletrobrás (Itaipu) (1) 75,762 75,762 80,263 Suppliers - Petrobras (Compagas) (1) 27,394 27,394 27,549 Other suppliers (1) 609,227 609,227 597,970 1) Amounts recognized at nominal realization value and similar to market values. 2) This amount represents the transfer to the Government of the State of Paraná of credits owed by the Federal Government, under a specific agreement, similar to a loan, yielding interest of 6.65% p.a., plus restatement according to the variation of the IGP-DI inflation index. Thus, the value of this asset is determined by rates set by the market, and it is shown at present value. 3) The market values of quotas in investment funds have been calculated according to criteria established by the respective by-laws and ratified by the managing banks. 4) All loan agreements signed by the Company provide for restatement of balances according to market indicators. Thus, the balance of loans and financing is shown at present value. 5) The market value of the Companys debentures was calculated according to the Unit Price quote on September 30, 2010, obtained from the National Association of the Financial Market Institutions (ANDIMA). 71 b) Risk Factors 1) Credit risk The Companys credit risk comprises the possibility of losses due to difficulties in collecting payment of bills issued to customers, concession holders, and permission holders. This risk is closely tied to factors that are either internal or external to COPEL. To minimize this risk, the Company focuses on the management of receivables, detecting customer segments which are most likely not to pay their bills, suspending power supply, and implementing specific collection policies, tied to real estate or personal securities whenever possible. Doubtful accounts are properly covered by provisions to offset potential losses in their realization. 2) Foreign currency risk This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Companys foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobrás (Itaipu) is recorded under the account for compensation of Portion A as invoices are paid and it is passed on to customers in COPEL Distribuição's annual rate reviews. The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results. Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. The Companys exposure to foreign currency risk is shown below: . Net Assets Liabilities exposure 30.09.2010 Collaterals and escrow accounts 27,216 - 27,216 Loans and financing - (69,988) (69,988) Suppliers Eletrobrás (Itaipu) - (75,762) (75,762) Petrobras (purchase of gas by Compagas) - (27,394) (27,394) 27,216 (173,144) (145,928) Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of the devaluation of the U.S. dollar on its loans and financing subject to exchange risk. 72 The baseline takes into account the existing balances in each account as of September 30, 2010, and the likely scenario takes into account the balances subject to the exchange rate variations (end-of-period R$/US$ rates) estimated as market average projections for 2010 according to the Focus Report issued by the Brazilian Central Bank on October 1, 2010. The adverse and remote scenarios take into account deterioration of 25% and 50%, respectively, compared to the likely scenario in the main risk factor for each financial instrument. . Baseline Projected scenarios - Dec. 2010 Risk 30.09.2010 Likely Adverse Remote . Financial Assets Collaterals and escrow accounts USD devaluation 27,216 28,112 21,084 14,056 . 27,216 28,112 21,084 14,056 Financial Liabilities Loans and financing IDB USD appreciation 9,208 9,511 11,889 14,267 STN USD appreciation 60,757 62,757 78,447 94,136 Eletrobrás USD appreciation 23 24 30 36 69,988 72,292 90,366 108,439 Calculation does not take into account the influence of fluctuations in the IDB currency basket 3) Interest rate and monetary variation risk This risk comprises the possibility of losses due to fluctuations in interest rates or other indicators, which may reduce revenues or increase financial expenses in connection with assets and liabilities on the market. The Company has not engaged in transactions with derivatives to cover this risk, but it has continued to monitor interest rates and market indicators, in order to assess the potential need for such transactions as a way of protecting against such risks. The Companys exposure to interest rate and monetary variation risks is shown below: . Net Assets Liabilities exposure 30.09.2010 Financial investments 1,808,333 - 1,808,333 CRC transferred to State Government 1,314,640 - 1,314,640 Loans and financing - Debentures - (605,020) (605,020) 3,122,973 1,348,492 Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of variable interest rates and monetary variations on its financial assets and liabilities subject to these risks. 73 The baseline takes into account the existing balances in each account as of September 30, 2010, and the likely scenario takes into account the indicators (CDI/SELIC, IGP-DI, IGP-M, and TJLP) estimated as market average projections for 2010 according to the Focus Report issued by the Brazilian Central Bank on October 1, 2010. The adverse and remote scenarios take into account deterioration of 25% and 50%, respectively, compared to the likely scenario in the main risk factor for each financial instrument. . Baseline Projected scenarios - Dec. 2010 Transaction Risk 30.09.2010 Likely Adverse Remote . Financial assets Financial investments Lower CDI/SELIC 1,808,333 1,874,461 1,857,923 1,841,410 CRC transferred to State Government Lower IGP-DI 1,314,640 1,330,945 1,302,411 1,273,877 . 3,122,973 3,205,406 3,160,334 3,115,287 Financial liabilities Loans and financing Banco do Brasil Higher CDI 685,894 703,628 707,858 712,014 Eletrobrás - Finel Higher IGP-M 185,109 185,678 185,539 187,400 Eletrobrás - RGR No Risk 110,763 110,763 110,763 110,763 BNDES - Compagás Higher TJLP 7,963 8,080 8,109 8,137 Finep Higher TJLP 7,100 7,204 7,230 7,255 BNDES  Copel Geração e Transmissão Higher TJLP 86,287 87,553 87,861 88,166 Banco do Brasil  transfer of BNDES funds Higher TJLP 86,345 87,612 87,920 88,225 . 1,169,461 1,190,518 1,195,280 1,201,960 . Debentures Higher CDI 605,020 620,663 624,394 628,060 1,774,481 1,811,181 1,819,674 1,830,020 Loan restated according to the UFIR rate 4) Accelerated maturity risk This risk results from the potential breach of restrictive contract provisions, such as those contained in the loan, financing, and debenture agreements of the Company, which usually require that certain economic and financial indicators, which are calculated and analyzed periodically for compliance, be kept at determined levels (financial covenants). 5) Power shortage risk This risk results from the possibility of periods with low levels of rainfall, since Brazil relies heavily on hydroelectric sources, which depend on the water levels in their reservoirs to operate. A long period of drought may reduce the water levels in power plant reservoirs and result in losses due to reduced revenues if a new rationing program is implemented. 74 According to the 2010 Annual Power Operation Plan, published annually at www.ons.org.br, the National System Operator projects a safe situation in terms of supply to the power market over the next 5 years, from May 2010 until December 2014. The parameter for supply guarantee established by the National Energy Policy Council (CNPE), which corresponds to risk of energy deficit below 5%, is easily met in all regions over the five year period in a scenario of average GDP growth of 5% a year, between 2011 and 2014. Even in the event of adverse hydrological conditions, market supply will be guaranteed by the application of Short-Term Operating Procedures (POCP), approved by CMSE, which may trigger additional thermal generation dispatch and maximization of exchanges to ensure safety reserves in reservoirs at the end of each dry season . Unaudited information. 6) Risk of non-renewal of concessions COPEL holds concessions for power generation, transmission, and distribution services, with the expectation that they will be renewed by the Ministry of Mines and Energy (MME) with the support of ANEEL. If the extension of these concessions is not approved by the regulatory authority or even if it occurs at additional costs to the Company ("costly concession"), current profitability and activity levels may be affected. 7) Financial instruments - derivatives Pursuant to CVM Ruling no. 550, dated October 17, 2008, COPEL reviewed its transactions and did not identify any derivative instruments. 8) Risk of failure to meet the construction schedule under Concession Contract no. 001/2007  MME  Mauá Power Plant In the event of failure to observe the construction schedule for the Mauá Power Plant, the members of Consórcio Energético Cruzeiro do Sul are subject to the fines established in the applicable legislation, particularly those established under ANEEL resolutions. In addition to penalties, the members of the consortium are liable to fulfill the power sale agreements signed in the regulated environment (CCEARs), pursuant to ANEEL regulation. Delays in the delivery of power from the Mauá Power Plant will need to be attributable to court orders which prevented the beginning of construction or interrupted it, i.e., an obligation affected by the acts of third-parties, particularly those of the government, or to an act of God or force majeure . In these circumstances, the concession contract itself provides for the waiver of liability of the concession holders. 75 35 Related-Party Transactions b) Parent Company Parent Company Related party / Nature of operation Assets Liabilities Income 30.09.2010 30.06.2010 30.09.2010 30.06.2010 30.09.2010 30.09.2009 Senior management Wages, social charges, and others (Note 31.c) - (5,030) (5,003) Pension and healthcare contributions (Note 22) - (270) (142) . The main transactions between the Parent Company and its subsidiaries and investees are shown in Note 14, Receivables from Related Parties, and Note 15, Investments. The Parent Company became in 2002 guarantor of the loans signed by its investee Dona Francisca Energética S.A. with the National Economic and Social Development Bank (BNDES) (joint debtor), and with Bradesco (joint debtor). As of September 30, 2010, the outstanding debt balances were R$ 28,180 and R$ 17,110, respectively. 76 c) Consolidated Consolidated Related party / Nature of operation Assets Liabilities Income 30.09.2010 30.06.2010 30.09.2010 30.06.2010 30.09.2010 30.09.2009 Controlling shareholders State of Paraná Electricity bill installments (1) 38,842 37,871 - - 1,177 3,330 Luz Fraterna Program (2) 4,463 4,025 - Telecom bill installments (1) 4,675 4,160 - - 166 454 Wages/charges of transferred employees (3) 2,302 2,307 - CRC (Note 6) 1,314,640 1,296,238 - - 156,887 46,009 ICMS (VAT) (Note 7.2) 115,496 117,774 179,417 152,882 - - . BNDES (4) Financing for investments in gas pipelines (N. 18.e) - - 7,963 9,596 Financing for the Mauá HPP and its Associated Transmission System (Note 18.g) - - 86,287 86,270 (4,435) . Investees Dona Francisca Energética Purchase of electricity (5) - - 4,936 4,936 (44,922) (45,169) Dividends receivable by COPEL 44 28 - . Sanepar Dividends receivable by Dominó Holdings 3,684 3,684 - . Senior management Wages, social charges, and others (Note 31.c) - (7,643) (7,467) Pension and healthcare contributions (Note 22) - . Other related parties Petrobras Lease of Araucária TPP (Note 1) 10,041 2,169 - - 29,571 38,933 Suppy and transport of gas (6) 200 545 - - 6,376 9,946 Purchase of gas for resale (6) - - 27,394 27,549 (104,317) (101,627) Advance payment to suppliers (6) 10,662 10,800 - Dividends payable (6) - - 639 1,098 - - . Dutopar Participações Ltda (7) Dividends payable - - 639 1,098 - - . Fundação Copel Rent of administrative facilities - (6,220) (5,695) Pension and healthcare plans (Note 22) - - 383,943 381,177 - - . Instit. de Tecnol. p/ o Desenvolvimento - Lactec (8) Services rendered and R&D 30,096 28,793 136 106 (6,925) (7,620) . The amounts resulting from the operating activities of COPEL Distribuição involving related parties are billed at the rates approved by ANEEL, and those of COPEL Telecomunicações are accounted for according to terms and conditions similar to those in effect in transactions with independent parties. 1) Agreement for renegotiation of power bills and Luz Fraterna Program bills with COPEL Distribuição, in the original amount of R$ 84,883, and agreement for renegotiation of the bills for internet connection at public schools with COPEL Telecomunicações, in the amount of R$ 12,000. These agreements were signed on April 20, 2007, for payment in 45 monthly installments, restated according to the SELIC interest rate, generating the financial revenues shown in the table above. 77 2) The Luz Fraterna Program, created under Law no. 491, dated September 11, 2003, allows the State Government to pay for the electricity bills of low income families in Paraná  which have duly applied for the program  provided their consumption does not exceed 100 kWh a month. This benefit is available to residential customers with single phase connections, rural customers with single phase connections or two phase connections with circuit breakers of up to 50 ampères. Applicants must not have more than one electricity bill under their names and must not have any pending debts to COPEL. 3) Reimbursement of wages and social charges for employees transferred to the Paraná State Government. The Company set aside a provision in the amount of R$ 2,036 in connection with the balances as of September 30, 2010 and June 30, 2010. 4) BNDESPAR holds 26.41% of the Companys common shares and has the right, under a shareholders agreement, to appoint two members of the Board of Directors. BNDESPAR is a wholly-owned subsidiary of BNDES, with which the Company has financing agreements, described in Note 18. 5) Power purchase agreement signed by Dona Francisca Energética and COPEL Geração e Transmissão, expiring on October 6, 2015. 6) These balances refer to transactions with Petrobras, which holds a 24.5% interest in Compagas, and with its subsidiaries, Petrobras Distribuidora S.A. - BR and Petrobras Gás S.A.  Gaspetro. The supply and transport of piped gas and the purchase of gas for resale are conducted at market prices and conditions. Advance payments to suppliers refer to the gas purchase contract covering guaranteed volumes and transport capacity, higher than those actually consumed and used, and are covered by a future compensation clause. Compagas has the right to receive gas in subsequent months, and it may offset amounts under contract but not consumed over a period of up to 10 years. In light of the prospects of increased consumption by the market, Compagas management believes the company will consume the accumulated gas volumes as of December 31, 2009 in the next fiscal years. 7) Dutopar Participações Ltda. holds 24.5% of Compagas share capital. 78 8) The Institute of Technology for Development (LACTEC) was constituted on February 6, 1997 as a nonprofit organization whose goal is to promote economic, scientific, technological, and social development and the sustainable conservation of the environment. In 2000, it was qualified by the Ministry of Justice, based on Law no. 9,970, as a Public Interest Civil Society Organization (OSCIP), which allows it, among other things, to enter partnerships with government agencies with no need for competitive bidding. Its members are: COPEL, the Federal University of Paraná (UFPR), the Engineering Institute of Paraná (IEP), the Paraná Federation of Industries (FIEP), and the Commercial Association of Paraná (ACP). LACTEC has service and R&D contracts with COPEL Geração e Transmissão and COPEL Distribuição, which are subject to prior or later control and approval by ANEEL. The asset balances refer to Energy Efficiency and R&D programs, recorded under current assets, in service in progress, until the respective projects are concluded, pursuant to ANEEL. 79 36 Financial Statements by Wholly-Owned Subsidiaries Shown below are the financial statements, reclassified for purposes of standardization of the chart of accounts, as of September 30, 2010, of the following subsidiaries of COPEL: Copel Geração e Transmissão (GET), Copel Distribuição (DIS), Copel Telecomunicações (TEL), Compagas (COM), Elejor (ELE), UEG Araucária (UEG), Copel Empreendimentos (CEM), Centrais Eólicas (CEO), and Dominó Holdings (DOM). In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form. ASSETS GET DIS TEL COM ELE UEG CEO DOM TOTAL ASSETS CURRENT ASSETS Cash and cash equivalents 1,008,338 534,538 24,356 52,136 79,462 129,020 8,785 1,081 Customers and distributors, net 206,774 945,720 - - 15,378 - 162 - Telecommunications services, net - - 20,145 - Distribution of piped gas - - - 26,937 - Dividends receivable 4,480 - 3,684 Construction in progress 21,827 85,503 - - 649 - - - CRC transferred to the State Government - 55,163 - Income tax and social contribution paid in adv. - 54,085 - - - 16,687 225 262 Deferred income tax and social contribution 15,779 57,831 1,286 - Other taxes 4,149 25,426 2,359 564 - 79 - - CVA regulatory assets - 142,623 - Other regulatory assets - 3,640 - Bonds and securities 501 10,390 - - - 29 - - Collaterals and escrow accounts 75,020 19,617 - 388 23,652 - - - Other receivables 14,419 40,047 1,596 1,163 526 10,166 1 7 Inventories 7,708 75,756 10,549 1,266 - NONCURRENT ASSETS Long-term receivables - 94 Customers and distributors, net - 48,886 - Distribution of piped gas - - - 17,117 - CRC transferred to the State Government - 1,259,477 - Deferred income tax and social contribution 75,232 250,463 5,791 532 - Other taxes 8,675 69,181 6,256 - CVA regulatory assets - 17,532 - Bonds and securities 104,452 - Collaterals and escrow accounts - 27,216 - Judicial deposits 10,172 81,768 - 181 158 249 - 94 Advance payments to suppliers - - - 10,662 - Other receivables 1,878 3,324 - 539 - Investments - 2 - - - Property, Plant, and Equipment - Intangible Assets 6 - 80 LIABILITIES GET DIS TEL COM ELE UEG CEO DOM TOTAL LIABILITIES CURRENT LIABILITIES Loans and financing 45,391 18,747 - 6,336 - Suppliers 114,203 442,429 11,542 27,646 4,858 3,036 2 2 Income tax and social contribution 112,141 - 288 15,444 11,598 - - - Deferred income tax and social contribution - 48,648 - Other taxes 4,696 196,362 3,879 2,288 1,228 402 53 2 Dividends payable 515,121 206,481 6,671 2,607 - - 6,400 3,715 Payroll and labor provisions 41,051 124,951 10,418 2,615 144 72 - 6 Post-employment benefits 6,209 16,120 999 - CVA regulatory liabilities - 107,943 - Other regulatory liabilities 30,068 1,304 - Regulatory charges 3,746 54,600 - R&D and EEP 9,352 100,225 - - 3,336 244 - - Concession charge - ANEEL grant - 40,813 - - - Other accounts payable 31,256 47,080 96 966 601 21 - - LONG-TERM LIABILITIES - - Loans and financing 327,386 506,765 - 1,627 - Contingencies and reserve for litigation 204,339 251,571 897 344 345 3,053 - - Investees and subsidiaries - 701,077 - - 287,916 - - - Suppliers 170,107 - Deferred income tax and social contribution - 6,431 - 7,610 - Other taxes - 50,850 - - - 741 - - Post-employment benefits 98,127 246,623 14,800 1,006 - CVA regulatory liabilities - 49,903 - Other regulatory liabilities - 1,925 - R&D and EEP 26,905 105,254 - Other accounts payable 2,699 - - 357 - SHAREHOLDERS' EQUITY Stock capital 3,505,994 2,624,841 194,755 135,943 69,450 707,440 3,061 113,368 Capital reserves - 1,322 - - - Legal reserve 155,706 82,274 1,886 12,746 2,017 - - 13,700 Retained earnings for investments - 468,552 22,815 38,137 28,747 - - 175,516 Accrued income (losses) 351,071 108,666 19,093 39,203 31,804 (58,938) 998 16,989 Adv. payment for future capital increase - 180,000 - - - 81 STATEMENT OF OPERATIONS GET DIS TEL COM ELE UEG CEM CEO DOM OPERATING REVENUES 1,396,200 5,586,557 126,419 230,501 142,894 29,570 - 1,062 - Elecricity sales to final customers 127,960 2,519,019 - Electricity sales to distributors 1,089,938 49,434 - - 142,894 - - 1,062 - Charges for the use of the power grid 153,888 2,969,404 - Telecommunications revenues - - 126,419 - Distribution of piped gas - - - 226,815 - Leases and rents 857 39,029 - - - 29,571 - - - Other operating revenues 23,557 9,671 - 3,686 - (1) - - - DEDUCTIONS FROM OPERATING REVENUES - (347) - NET OPERATING REVENUES 1,195,786 3,199,730 103,331 183,130 135,752 26,834 - 715 - OPERATING COSTS AND EXPENSES (38) (213) (993) Energy purchased for resale - - (434) - Charges for the use of the power grid (396,459) - Personnel and management (376,486) (498) - - (22) Pension and healthcare plans (55,059) (701) - Materials and supplies (46,384) (237) (179) (57) - - - Raw materials and supplies for generation - Natural gas and supplies for gas business - Third-party services (203,042) (2) (43) (400) Depreciation and amortization (134,040) - (156) (547) Provisions and reversals 11,125 (82,892) 883 (23) (155) - Concession charge - ANEEL grant - Other operating costs and expenses (39,837) (161) (36) (14) (24) GROSS OPERATING INCOME (LOSSES) 603,421 17,608 32,046 55,616 69,931 (38) 502 (993) Interest income (expenses) 36,413 149,949 3,180 3,846 9,540 352 559 (328) Result of equity in investees (708) - 21,980 OPERATING INCOME (LOSSES) 639,126 167,557 35,226 59,462 48,124 8,932 1,061 20,659 Provision for income tax and s. contribution (189,389) - (63) (63) (2) Deferred income tax and social contribution 6,998 130,498 465 8 - INCOME (LOSSES) FOR THE PERIOD 459,322 108,666 25,581 39,203 31,804 8,995 998 20,657 37 Statement of Operations Broken Down by Company In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form for the quarter ended on 30.09.10, not taking into account the results of equity in the Parent Companys subsidiaries. 82 STATEMENT OF OPERATIONS GET DIS TEL COM ELE UEG Other Parent Company Subtractions and noncontrolling interests Consolidated OPERATING REVENUES 1,396,200 5,586,557 126,419 230,501 142,894 29,570 1,062 - (295,843) 7,217,360 Electricity sales to final customers 127,960 2,519,019 - (3,484) 2,643,495 Electricity sales to distributors 1,089,938 49,434 - - 142,894 - 1,062 - (192,637) 1,090,691 Charges for the use of the power grid 153,888 2,969,404 - (62,293) 3,060,999 Telecommunications revenues - - 126,419 - (31,866) 94,553 Distribution of piped gas - - - 226,815 - 226,815 Leases and rents 857 39,029 - - - 29,571 - - 68,557 Other operating revenues 23,557 9,671 - 3,686 - (1) - - (4,663) 32,250 DEDUCTIONS FROM OPERATING REVENUES (47,371) (7,142) - - (2,667,925) NET OPERATING REVENUES 1,195,786 3,199,730 103,331 183,130 135,752 26,834 715 - (295,843) 4,549,435 OPERATING COSTS AND EXPENSES (127,514) (65,821) (1,244) 295,843 (3,808,906) Energy purchased for resale - 192,637 (1,697,926) Charges for the use of the power grid (396,459) - - (6,109) - - 62,293 Personnel and management (376,486) (8,150) (1,288) (498) - Pension and healthcare plans (55,059) - - - (270) - Materials and supplies (46,384) (57) - (9) - Raw materials and supplies for generation - Natural gas and supplies for gas business - - - (104,417) - Third-party services (203,042) (4,149) (6,660) 40,013 Depreciation and amortization (134,040) (7,356) (12,293) (566) - Provisions and reversals 11,125 (82,892) 883 - - - Concession charge - ANEEL grant - (32,609) - Compensation for use of water resources - - - (5,089) - Other operating costs and expenses (39,837) (2,481) (1,005) (161) (415) 900 GROSS OPERATING INCOME (LOSSES) 603,421 17,608 32,046 55,616 69,931 - 740,529 Interest income (expenses) 36,413 149,949 3,180 3,846 (21,807) 9,540 583 6,167 - 187,871 Equity in results of investees - 21,980 43,549 - 65,529 OPERATING INCOME (LOSSES) 639,834 167,557 35,226 59,462 48,124 22,034 24,455 - 993,929 Provision for income tax and s. contribution (189,389) (20,267) (16,320) - - Deferred income tax and social contribution 6,998 130,498 465 8 - - - 1,510 - 139,479 Non-controlling shareholders' interests - (28,198) INCOME (LOSSES) FOR THE PERIOD 460,030 108,666 25,581 39,203 31,804 21,906 19,648 (28,198) 675,877 38 Statement of Added Value For the periods ended on September 30, 2010 and September 30, 2009: Consolidated 30.09.2010 30.09.2009 Revenues Sales of electricity, services, and other revenues 7,217,360 6,442,727 Allowance for doubtful accounts (20,716) (11,915) Other operating revenues (expenses) (15,454) (11,023) Total 7,181,190 6,419,789 ( - ) Supplies acquired from third parties Energy purchased for resale 1,852,197 1,365,280 Charges for the use of the power grid ( - ) ESS 488,509 417,537 Materials, supplies, and services from third-parties 335,771 290,862 Natural gas and supplies for the gas business 132,566 129,980 Emergency capacity charges and PROINFA 9,994 214 Other 95,045 107,960 Total 2,914,082 2,311,833 ( ) GROSS ADDED VALUE 4,267,108 4,107,956 ( - ) Depreciation and amortization 303,782 292,980 ( ) NET ADDED VALUE 3,963,326 3,814,976 ( + ) Transferred Added Value Interest income 371,711 272,195 Result of equity in subsidiaries and investees 65,529 27,245 Total 437,240 299,440 ADDED VALUE TO DISTRIBUTE 4,400,566 4,114,416 (next page) 83 (continued) Consolidated 30.09.2010 % 30.09.2009 % DISTRIBUTION OF ADDED VALUE: Personnel Salaries and wages 370,524 359,667 Pension and healthcare plans 78,370 (16,934) Meal assistance and education allowance 44,836 40,886 Social charges - FGTS 29,603 28,574 Labor indemnifications (reversal) 13,958 15,227 Profit sharing 42,266 49,497 Transfer to construction in progress (54,078) (58,142) Total 525,479 418,775 Government Federal 1,478,949 1,356,294 State 1,511,314 1,305,554 Municipal 2,273 2,097 Total 2,992,536 2,663,945 Financing agents Interests and penalties 166,747 156,884 Leases and rents 11,729 9,772 Total 178,476 166,656 Shareholders Non-controlling shareholders' interests 28,198 18,607 Return on capital 85,000 168,000 Retained earnings 590,877 678,433 Total 704,075 865,040 4,400,566 4,114,416 The accompanying notes are an integral part of these financial statements. 39 Subsequent Event The 3 rd Fiscal Court of Curitiba, in a ruling published on October 20, 2010, rejected COPEL Distribuiçãos appeal in lawsuit no. 28,995/2006 and accepted the request for withdrawal of the judicial deposit in the amount of R$ 35,913 (as of June 24, 2010), upon the pledge by plaintiff Energética Rio Pedrinho S.A. of a financial guaranty issued by Banco Bradesco S.A. COPELs appeals in a class action and an annulment action, disputing this debt, are pending before the 4 th District Regional Federal Court. 84 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER (In thousands of reais , except where otherwise indicated) 1 Distribution Customer connections  In September 2010, COPEL supplied 3,718,939 customers (3,592,901 in September 2009), with an increase of 126,038 customers (3.5%) over the past 12 months. Compact-design distribution lines  COPEL has continued to implement compact-design distribution lines in urban areas with a high concentration of trees surrounding the distribution grids. This technology helps to preserve the environment, as trees in the vicinity of power grids do not need to be cut off or severely trimmed, and to improve the quality of power supply by reducing the number of unplanned outages. The total length of urban compact-design distribution lines in operation as of September 2010 was 2,018 km (1,801 km as of September 2009), with an increase of 217 km (12.0%) over the past 12 months. Secondary Isolated Lines  COPEL has also invested in low-voltage (127/220 V) secondary isolated lines, which offer such significant advantages over regular overhead lines as: - improvement in DEC and FEC distribution performance indicators; - defense against illegal connections; - improved environmental conditions and reduced tree areas subject to trimming; - improved safety; - reduced voltage drops throughout the grid; and - increased transformer useful life due to the reduction of short-circuits, among other advantages. The total length of secondary isolated lines in operation as of September 2010 was 5,937 km (4,598 km as of September 2009), with an increase of 1,339 km (29.1%) over the past 12 months. Market breakdown  The generation of energy by COPEL in the first nine months of 2010 was 19,283.3 GWh (11,400.5 GWh in the same period of 2009). The Company purchased 12,404.7 GWh from CCEAR (auction) (against 11,539.9 GWh in the same period of 2009) and 3,969.0 GWh from Itaipu (against 4,022.6 GWh in the same period of 2009), as shown in the flowchart below: 85 Energy Sales (MWh)  The following table features COPELs total energy sales, including those by COPEL Distribuição and those by COPEL Geração e Transmissão: 86 Category In MWh Jan-Sep 2010 Jan-Sep 2009 Variation Copel Distribuição Captive Market 6.8% Residential 4,446,297 4,220,068 5.4% Industrial 5,320,432 4,914,779 8.3% Commercial 3,345,706 3,097,327 8.0% Rural 1,336,298 1,258,828 6.2% Other 1,532,728 1,478,572 3.7% Concession and permission holders 9.3% CCEE (Spot) -99.2% Total for COPEL Distribuição 5.6% Copel Geração e Transmissão CCEAR (Copel Distribuição) 916,521 852,437 7.5% CCEAR (other utilities) 9,862,201 9,930,446 -0.7% Adjustment Auction (Copel Distribuição) - 236,142 - Free customers 772,562 802,870 -3.8% Bilateral contracts 1,188,922 778,242 52.8% CCEE (Spot) 88,085 259,586 -66.1% Total for Copel Geração e Transmissão -0.2% Total 2.9% Obs.: This does not include energy made available through the Energy Reallocation Mechanism (MRE) CCEE (Spot): Electric Energy Trading Chamber (Spot Market) CCEAR: Energy Trading Agreements in the Regulated Environment COPEL Distribuiçãos Captive Market  COPELs captive market, which consumed 15,982 GWh, increased 6.8% in the period of January through September 2010 compared to the same period of 2009. Residential customers consumed 4,446 GWh, with 5.4% growth, as a result of a 3.5% increase in the number of customers, a stable formal job market, and increased wages. This customer category accounted for 27.8% of COPELs captive market consumption. At the end of the period, COPEL recorded 2,933,515 residential customers. Industrial customers consumed 5,320 GWh, with an 8.3% increase on account of the economic recovery. This customer category accounted for 33.3% of COPELs captive market consumption. At the end of the third quarter of 2010, COPEL supplied power to 66,820 captive industrial customers. Commercial customers consumed 3,346 GWh, with 8.0% growth, also influenced by higher incomes. This customer category accounted for 20.9% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 306,938 commercial customers. Rural customers consumed 1,336 GWh, with 6.2% growth, on account of the 4.3% increase in the number of customers and the economic recovery. This customer category accounted for 8.4% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 362,453 rural customers. 87 The other consumption categories (public agencies, public lighting, public services, and own consumption) consumed 1,533 GWh, with 3.7% growth. These categories accounted for 9.6% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 49,213 customers in these categories. Number of customers  The number of final customers (captive customers of COPEL Distribuição plus free customers supplied by COPEL Geração e Transmissão) billed in September 2010 was 3,718,949, representing growth of 3.5% over the same month of 2009. Category Customers September 2010 September 2009 Variation Residential 2,933,515 2,833,600 3.5% Industrial 66,820 66,078 1.1% Commercial 306,938 297,769 3.1% Rural 362,453 347,516 4.3% Other 49,213 47,938 2.7% Total for captive customers 3.5% Free customers - Copel Geração e Transmissão 10 12 -16.7% Total 3.5% 2 Management Workforce  COPELs workforce at the end of the first nine months of 2010 amounted to 8,950 employees assigned to the Companys wholly-owned subsidiaries and 131 employees assigned to the companies controlled by COPEL, as follows: Employees September 2010 September 2009 Wholly-owned subsidiaries Copel Geração e Transmissão 1,680 1,643 Copel Distribuição 6,785 6,554 Copel Telecomunicações 485 411 Subsidiaries Compagas 115 104 Elejor 7 6 UEG Araucária 9 3 3 Stock Market From January through September 2010, COPELs common shares (ON) (code CPLE3) and class B preferred shares (PNB - code CPLE6) were traded on 90% and 100%, respectively, of the São Paulo Stock, Commodities, and Futures Exchange (BM&FBOVESPA S.A.) trading sessions. 88 COPELs free floating shares accounted for 45.0% of the Companys stock capital. Out of the 68 securities that make up the Ibovespa index, COPELs class B shares accounted for 0.56% of the portfolio, with a Beta index of 0.46. COPEL also accounts for 6.1% of the IEE (Electric Energy Index) portfolio Furthermore, COPEL accounted for 1.0% of BOVESPAs Corporate Sustainability Index (ISE). As reported by BM&FBOVESPA, the closing price of COPELs common shares on the last trading day of the period was R$ 33.90 (a negative variation of 7.1%), and class B preferred shares were traded at R$ 37.25 (a positive variation of 0.6%). From January through September 2010, the Ibovespa index increased 1.2%. On the New York Stock Exchange (NYSE), COPELs class B preferred shares, represented by American Depositary Shares (ADSs), were traded at Level 3, under the code ELP, on 100% of the trading sessions, with a closing price of US$ 22.25 and 3.7% positive variation. Over this period, the Dow Jones index increased 3.4%. On LATIBEX (The Euro Market for Latin-American Securities at the Madrid Stock Exchange), COPELs Class B preferred shares were traded, under the symbol XCOP, on 99% of the trading sessions, with a closing price of  16.10 and a positive variation of 8.6%. . Stock performance - January through September 2010 Common Shares Class B Preferred Shares Total Daily average Total Daily average Bovespa Trades 1,859 11 359,624 1,933 Number of shares 1,974,700 11,754 111,978,500 602,035 Volume (in thousands of reais) 69,696 415 4,130,462 22,207 Trading sessions 168 90% 186 100% Nyse Number of shares 40,995 651 94,213,810 501,137 Volume (in thousands of dollars) 791 13 1,969,945 10,478 Trading sessions 63 34% 188 100% Latibex Number of shares - - 400,491 2,153 Volume (in thousands of euros) - - 6,325 34 Trading sessions - - 186 99% 4 Rates The average rate for sales to final customers in September 2010 reached R$ 243.10/MWh, representing an 11.5% increase compared with the rate effective in September 2009. Average rates for sales to final customers are shown below: 89 Average rates to final customers (a) R$/MWh September 2010 September 2009 Variation Residential 294.14 270.82 8.6% Industrial (b) 217.29 191.11 13.7% Commercial 261.46 234.13 11.7% Rural 173.65 156.80 10.7% Others 204.04 177.42 15.0% 11.5% (a) Net of ICMS (VAT) (b) Does not include free customers The main rates for power purchased by COPEL are shown below: Rates for electricity purchases R$/MWh September 2010 September 2009 Variation Itaipu 91.20 92.33 -1.2% Auction - CCEAR 2005-2012 74.49 70.82 5.2% Auction - CCEAR 2006-2013 87.12 82.88 5.1% Auction - CCEAR 2007-2014 96.42 91.99 4.8% Auction - CCEAR 2007-2014 (A-1) 124.59 118.41 5.2% Auction - CCEAR 2008-2015 104.78 99.73 5.1% Auction - CCEAR 2008-H30 131.21 124.66 5.3% Auction - CCEAR 2008-T15 (a) 162.27 148.38 9.4% Auction - CCEAR 2009-2016 117.22 112.08 4.6% Auction - CCEAR 2009-H30 140.22 133.26 5.2% Auction - CCEAR 2009-T15 (a) 158.59 145.01 9.4% Auction  CCEAR 2010  H30 137.33 - - Auction  CCEAR 2010  T15 (a) 149.45 - - (a) Average auction price restated according to the IPCA inflation index. In practice, prices are composed of three elements: a fixed portion, a variable portion, and CCEE expenses. The cost of the latter two depends on facility dispatch pursuant to National System Operator scheduling. The main rates for power sold by COPEL to distributors are shown below: Rates for sales to distributors R$/MWh September 2010 September 2009 Variation Auction - CCEAR 2005-2012 73.92 70.51 4.8% Auction - CCEAR 2006-2013 86.73 82.71 4.9% Auction - CCEAR 2007-2014 96.74 92.38 4.7% Auction - CCEAR 2008-2015 102.91 98.17 4.8% Auction - CCEAR 2009-2016 118.11 112.68 4.8% Utilities within Paraná 135.71 142.56 -4.8% 5 Economic and Financial Performance Revenues (Note 29) As of September 2010, net revenues from sales and/or services reached R$ 4,549,435, an amount 10.1% greater than the R$ 4,131,760 recorded from as of September 2009. 90 This increase resulted mostly from the following factors: (i) an 11.7% increase in revenues from sales to final customers, which reflects only actual sales revenues, not including revenues from the use of the distribution system (TUSD), due to the expansion of the Companys total market demand (6.8% of captive market growth in 2010); (ii) an 8.6% increase in revenues from sales to distributors, mostly on account of the revenues from auction transactions and from the Electric Energy Trading Chamber (CCEE); (iii) a 14.1% increase in revenues from the use of the power grid, mostly on account of increased TUSD (use of the distribution system) revenues; (iv) a 24.3% increase in COPEL Telecomunicações revenues due to service to new customers and added services to existing ones; and (v) a 14.2% reduction in other operating revenues, due mostly to lower revenues from the lease of the Araucária Thermal Power Plant. Operating Costs and Expenses (Note 31) At the end of September 2010, operating costs and expenses amounted to R$ 3,808,906, representing an increase of 24.6% over the R$ 3,056,062 recorded in the same period of 2009. The main variations were: A 39.9% increase in electricity purchased for resale due mostly to increases in: (i) the CVA regulatory asset on energy sales, in the amount of R$ 239,161; (ii) electricity purchases at auctions, in the amount of R$ 125,518; (iii) purchases from Itaipu, in the amount of R$ 93,424; (iv) higher funds under PROINFA (the Program of Incentives to New Alternative Energy Sources), in the amount of R$ 34,139; (v) an offsetting reduction in electricity purchased at CCEE, in the amount of R$ 6,622; and (vi) an increase in PIS/PASEP and COFINS taxes on electricity purchases, in the amount of R$ 2,798 An 11.5% increase in charges for the use of the power grid, due mostly to the R$ 49,362 increase in Basic Network charges. A 562.8% increase was recorded under pension and healthcare plans  which amounted to R$ 78,371 as of September 2010  compared to the same period last year. This increase was due to the final accrual of amounts set by the actuary for the pension plan. The 30.0% increase in materials compared to the same period of 2009 was due mostly to higher purchases of materials and supplies for the power grid, fuels and vehicle parts, and civil construction materials. 91 The 12.5% increase in third-party services was due mostly to higher expenses with power grid maintenance, facility maintenance services, upkeep of easement areas, and data processing and transmission. A 32.0% increase was recorded under provisions and reversals  which amounted to R$ 86,312 as of September 2010  compared to the same period last year. This increase was due to accruals of R$ 8,801 under reserve for doubtful accounts and R$ 12,147 under reserve for litigation. Interest Income (Expenses), Net (Note 32) This item recorded a 38.9% increase, due mostly to higher monetary variations on the CRC balance, restated according to the variation of the IGP-DI inflation index, which was 8.0% as of September 2010. Adjusted EBITDA Adjusted earnings before interest, taxes, depreciation, and amortization (EBITDA) reached R$ 1,044,311 in September 2010, a figure 23.7% lower than the one recorded in the same period of last year (R$ 1,368,678), as shown below: Calculation of EBITDA Consolidated Net income for the period 675,877 846,433 Deferred IRPJ and CSLL (139,479) 54,646 Provision for IRPJ and CSLL 429,333 291,354 Equity in results of investees (65,529) (27,245) Interest expenses (income), net (187,871) (108,097) Non-controlling shareholders' interests 28,198 18,607 EBIT Depreciation and amortizaion 303,782 292,980 Adjusted EBITDA Net Operating Revenues - NOR 4,549,435 4,131,760 EBITDA Margin % (EBITDA ÷ NOR) 23.0% 33.1% Net income COPEL recorded in the period of January through September 2010 net income of R$ 675,877 million (corresponding to R$ 2.4698 per share), a figure 20.1% lower than that recorded in same period of 2009. 92 The non financial and non accounting information in Comments on the Performance of the Company in the Quarter have not been audited by the independent auditors. 93 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY In compliance with the provisions of the BOVESPAs Regulation of Level 1 Special Corporate Governance Practices, we provide below a list of the shareholders who hold more than 5% of any type of Company stock, the consolidated shareholding situation of the controlling parties and senior management, and COPELs free-float: C O M P A N H I A P A R A N A E N S E D E E N E R G I A- C O P E L As of 30/09/2010 (In Shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 TREASURY STOCK - OTHER SHAREHOLDERS 21,703,707 14.96 392,871 100.00 100,935,779 78.71 123,032,357 44.96 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It has a Shareholders' Agreement with the State of Paraná. C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 30/09/2009 (In Shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 CREDIT SUISSE HEDGING-GRIFFO CV S.A (FUNDS) 9,774,900 6.74 - 9,774,900 3.57 BLACKROCK INC. (FUNDS) - 6,634,591 5.17 6,634,591 2.42 TREASURY STOCK - OTHER SHAREHOLDERS 11,928,807 8.22 396,063 100.00 94,297,996 73.54 106,622,866 38.97 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It has a Shareholders' Agreement with the State of Paraná. 94 C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 30/09/2010 (In Shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE- FLOATING STOCK SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 SENIOR MGMT BOARD OF DIRECTORS 8 - 8 - BOARD OF OFFICERS 102 - 102 - FISCAL COUNCIL - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,597 14.96 392,871 100.00 100,935,779 78.71 123,032,247 44.96 TOTAL FREE-FLOAT C O M P A N H I AP A R A N A E N S E D E E N E R G I A - C O P E L As of 30/09/2009 (In Shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE-
